14‐2710‐cr, 14‐4396‐cr
United States v. Gilberto Valle




                                      In the
              United States Court of Appeals
                            For the Second Circuit
                                      ________

                                  August Term, 2014

                         No. 14‐2710‐cr and No. 14‐4396‐cr

                             UNITED STATES OF AMERICA,
                                 Appellant/Appellee,

                                         v.

                               GILBERTO VALLE,
                     Defendant‐Appellee/Defendant‐Appellant.
                                      ________

               Appeals from the United States District Court
                   for the Southern District of New York.
              No. 12‐cr‐847 (PGG) ― Paul G. Gardephe, Judge.
                                      ________

                                Argued: May 12, 2015
                              Decided: December 3, 2015
                                      ________

            Before: STRAUB, PARKER, and CARNEY, Circuit Judges.
                                ________
                                                  No. 14‐2710‐cr, 14‐4396‐cr




       Appeals  from  judgments  of  the  United  States  District  Court
for  the  Southern  District  of  New  York  (Paul  G.  Gardephe,  Judge). 
The    jury  convicted  Gilberto  Valle  of  one  count  of  conspiracy  to
kidnap  and  one  count  of  improperly  accessing  a  computer  in
violation  of  the  Computer  Fraud  and  Abuse  Act  (“CFAA”).    18
U.S.C.  §  1030.    Valle  moved  for  a  judgment  of  acquittal,  or,  in  the
alternative,  for  a  new  trial,  on  both  counts.    The  district  court
granted  Valle’s  motion  as  to  the  conspiracy  count,  concluding  that
there  was  insufficient  evidence  to  support  the  conviction,  and
denied  the  motion  as  to  the  CFAA  count,  concluding  that  Valle’s
conduct was covered by the statute.

       The Government appeals from the district court’s judgment of
acquittal on the conspiracy count, and Valle separately appeals from
the  judgment  of  conviction  on  the  CFAA  count.    Because  we  agree
that there was insufficient evidence as to the existence of a genuine
agreement  to  kidnap  and  of  Valle’s  specific  intent  to  commit  a
kidnapping, we AFFIRM the district court’s judgment of acquittal on
the  conspiracy  count.    Because  we  find  that  the  district  court’s
construction  of  the  CFAA  violates  the  rule  of  lenity,  we  REVERSE
the judgment of conviction on the CFAA count. 


Judge STRAUB dissents in a separate opinion.
                                  ________

                     JUSTIN  ANDERSON  AND  RANDALL  W.  JACKSON
                     (Hadassa  Waxman  and  Brooke  Cucinella,  of
                     counsel),  Assistant  United  States  Attorneys  for
                     Preet  Bharara,  United  States  Attorney  for  the
                     Southern  District  of  New  York,  New  York,  New
                     York, for Appellant/Appellee.



                                       2
                           No. 14‐2710‐cr, 14‐4396‐cr




EDWARD  S.  ZAS  (Robert  M.  Baum  and  Julia  L.
Gatto, of counsel), Federal Defenders of New York,
Inc.,  New  York,  New  York,  for  Defendant‐
Appellee/Defendant‐Appellant Gilberto Valle.

Eugene  Volokh  (Hanni  Fakhoury  and  Jamie
Williams,  Electronic  Frontier  Foundation,  San
Francisco,  California,  on  the  brief),  Scott  &  Cyan
Banister  First  Amendment  Clinic,  UCLA  School
of  Law,  Los  Angeles,  California,  for  Amici  Curiae
Electronic Frontier Foundation, Center for Democracy
& Technology, Marion B. Brechner First Amendment
Project,  National  Coalition  Against  Censorship,
Pennsylvania  Center  for  the  First  Amendment,  and
Law Professors.

Stephen  L.  Braga,  Appellate  Litigation  Clinic,
University  of  Virginia  School  of  Law,
Charlottesville, Virginia, for Amici Curiae Frederick
S. Berlin, M.D., Ph.D., and Chris Kraft, Ph.D.

Hanni  Fakhoury  and  Jamie  Williams  (Richard  D.
Willstatter,  National  Association  of  Criminal
Defense  Lawyers,  White  Plains,  New  York,  and
Harley  Geiger,  Center  for  Democracy  &
Technology,  Washington,  D.C.,  on  the  brief),
Electronic  Frontier  Foundation,  San  Francisco,
California,  for  Amici  Curiae  Electronic  Frontier
Foundation,  Center  for  Democracy  &  Technology,
National  Association  of  Criminal  Defense  Lawyers,
and Scholars. 

            ________




                 3
                                                No. 14‐2710‐cr, 14‐4396‐cr




BARRINGTON D. PARKER, Circuit Judge:

       This  is  a  case  about  the  line  between  fantasy  and  criminal
intent.  Although it is increasingly challenging to identify that line in
the Internet age, it still exists and it must be rationally discernible in
order  to  ensure  that  “a  person’s  inclinations  and  fantasies  are  his
own  and  beyond  the  reach  of  the  government.”    Jacobson  v.  United
States,  503  U.S.  540,  551–52  (1992).    We  are  loathe  to  give  the
government  the  power  to  punish  us  for  our  thoughts  and  not  our
actions.  Stanley v. Georgia, 394 U.S. 557, 565 (1969).  That includes the
power  to  criminalize  an  individual’s  expression  of  sexual  fantasies,
no  matter  how  perverse  or  disturbing.    Fantasizing  about
committing  a  crime,  even  a  crime  of  violence  against  a  real  person
whom you know, is not a crime.  

       This  does  not  mean  that  fantasies  are  harmless.    To  the
contrary, fantasies of violence against women are both a symptom of
and a contributor to a culture of exploitation, a massive social harm
that  demeans  women.    Yet  we  must  not  forget  that  in  a  free  and
functioning  society,  not  every  harm  is  meant  to  be  addressed  with
the  federal  criminal  law.    Because  “[t]he  link  between  fantasy  and
intent  is  too  tenuous  for  fantasy  [alone]  to  be  probative,”  United
States v. Curtin, 489 F.3d 935, 961 (9th Cir. 2007) (en banc) (Kleinfeld,
J., concurring), and because the remaining evidence is insufficient to
prove the existence of an illegal agreement or Valle’s specific intent
to  kidnap  anyone,  we  affirm  the  district  court’s  judgment  of
acquittal on the single count of conspiracy to kidnap.

       In  an  issue  of  first  impression  that  has  sharply  divided  our
sister  circuits,  we  must  also  decide  the  meaning  of  “exceeds
authorized  access”  in  section  1030(a)  of  the  Computer  Fraud  and
Abuse  Act  (“CFAA”),  which  imposes  both  criminal  and  civil

                                      4
                                                No. 14‐2710‐cr, 14‐4396‐cr




liability.  18 U.S.C. § 1030.  Specifically, we must determine whether
an individual “exceeds authorized access” to a computer when, with
an  improper  purpose,  he  accesses  a  computer  to  obtain  or  alter
information  that  he  is  otherwise  authorized  to  access,  or  if  he
“exceeds  authorized  access”  only  when  he  obtains  or  alters
information  that  he  does  not  have  authorization  to  access  for  any
purpose  which  is  located  on  a  computer  that  he  is  otherwise
authorized  to  access.    Because  we  conclude  that  the  text,  statutory
history,  and  purpose  of  the  CFAA  permit  both  interpretations,  we
are  required  to  apply  the  rule  of  lenity  and  adopt  the  latter
construction.  We therefore reverse the judgment of conviction as to
the CFAA count.  

                            BACKGROUND

      Gilberto Valle is a native of Forest Hills, Queens.  At the time
of the events giving rise to his prosecution, he was an officer in the
New  York  City  Police  Department  living  with  his  wife,  Kathleen
Mangan, and their infant daughter in Forest Hills.  Valle has no prior
criminal record and there is no evidence that he ever acted violently
or threateningly towards anyone.  

      Valle was, however, an active member of an Internet sex fetish
community  called  Dark  Fetish  Network  (“DFN”).    He  connected
with  individuals  around  the  world  whom  he  knew  only  by  screen
names such as “Moody Blues” or “Aly Kahn,” or by email addresses. 
Valle    communicated  with  these  individuals  by  email  or  web  chat,
usually  in  the  late  evening  and  early  morning  hours  after  his  work
shift.    Many  of  his  Internet  communications  involved  the
transmission  of  photographs  of  women  he  knew  –  including  his
wife,  her  colleagues  from  work,  and  some  of  his  friends  and
acquaintances  –  to  other  DFN  users  with  whom  he  discussed

                                      5
                                               No. 14‐2710‐cr, 14‐4396‐cr




committing horrific acts of sexual violence.  These “chats” consisted
of  gruesome  and  graphic  descriptions  of  kidnapping,  torturing,
cooking, raping, murdering, and cannibalizing various women. 

      Valle’s  online  fantasy  life  was,  to  say  the  least,  extremely
active  during  this  period.    However,  there  is  no  evidence  that  he
ever  learned  the  real  identities  of  the  individuals  with  whom  he
chatted, nor is there any evidence that he ever made concrete plans
to meet in person or speak by telephone or web camera with any of
them.  

      In  September  2012,  Mangan  became  concerned  about  Valle’s
late‐night  Internet  activities  after  she  found  several  disturbing
images  of  dead  women  on  a  laptop  that  the  couple  shared.    She
installed  spyware  on  the  computer,  which  recorded  each  website
entered  by  the  computer’s  users  and  captured  screen  shots  every
five  minutes.    With  the  use  of  the  spyware,  Mangan  found  more
disturbing pictures and records of websites that Valle visited.  These
included  detailed  emails  and  chats  where  Valle  discussed
butchering  her  and  raping  and  torturing  other  women  whom  they
knew.  After confronting Valle about his computer use and moving
out  of  the  home  with  their  daughter,  Mangan  contacted  federal
authorities.

      Valle  was  subsequently  arrested  and  charged  with  a  single
conspiracy to kidnap several of the women who were the subject of
his  chats.    Although  he  had  chatted  with  numerous  individuals  he
met  on  DFN,  the  Government  identified  three  alleged
co‐conspirators:  Michael VanHise, a man from New Jersey who was
known  to  Valle  as  “mikevanhise81@aol.com”  and
“michael19902135@yahoo.com”;  an  unidentified  individual
apparently  located  in  Pakistan  who  used  the  screen  name  “Aly

                                     6
                                               No. 14‐2710‐cr, 14‐4396‐cr




Khan”;  and  Dale  Bolinger,  a  man  in  England  who  was  known  to
Valle only by his screen name, “Moody Blues.”  And although Valle
had discussed up to one hundred different women in his chats, the
indictment  alleged  five  targets  of  the  kidnapping  conspiracy: 
Kathleen  Mangan,  his  wife;  Alisa  Friscia,  Mangan’s  former
co‐worker;  Andria  Noble;  Kristen  Ponticelli;  and  Kimberly  Sauer,  a
former college classmate of Valle’s who was living in the Baltimore
area.

        Valle  was  also  charged  with  improperly  accessing  a
government  computer  and  obtaining  information,  in  violation  of
section  1030(a)(2)(B)  of  the  CFAA.    As  an  NYPD  officer,  Valle  had
access  to  the  Omnixx  Force  Mobile  (“OFM”),  a  computer  program
that allows officers to search various restricted databases, including
the  federal  National  Crime  Information  Center  database,  which
contain  sensitive  information  about  individuals  such  as  home
addresses  and  dates  of  birth.    It  is  undisputed  that  the  NYPD’s
policy,  known  to  Valle,  was  that  these  databases  could  only  be
accessed  in  the  course  of  an  officer’s  official  duties  and  that
accessing them for personal use violated Department rules.  In May
2012,  he  accessed  the  OFM  and  searched  for  Maureen  Hartigan,  a
woman  he  had  known  since  high  school  and  had  discussed
kidnapping  with  Aly  Khan.    This  access  with  no  law  enforcement
purpose is the basis for the CFAA charge. 

        The  Government’s  evidence  at  trial  included  the  chats  and
emails  between  Valle  and  his  alleged  co‐conspirators;  testimony
from  several  of  the  alleged  targets  of  the  kidnapping  conspiracy,
including  his  wife;  other  evidence  seized  from  Valle’s  computer,
including  videos  and  images  he  downloaded;  his  search  term  and
browser  history;  and  excerpts  from  a  post‐arrest  statement. 

                                     7
                                                  No. 14‐2710‐cr, 14‐4396‐cr




Following a 13‐day trial, the jury returned a verdict of guilty on both
counts.    Valle  subsequently  moved  for  a  judgment  of  acquittal
pursuant to Rule 29 or, in the alternative, for a new trial pursuant to
Rule 33 on both counts.

       In  a  thorough  and  thoughtful  118‐page  opinion,  the  district
court  (Gardephe,  J.)  granted  Valle’s  Rule  29  motion  with  respect  to
the  conspiracy  charge.    301  F.R.D.  53  (S.D.N.Y.  2014).    While
remaining  “mindful  of  the  jury’s  critical  role  in  our  legal  system,”
Judge  Gardephe acknowledged his responsibility to ensure that the
government  satisfies  its  burden  of  establishing  proof  beyond  a
reasonable doubt.  Id. at 80.  Emphasizing “the unique circumstances
of  this  extraordinary  case,”  he  concluded  that,  notwithstanding  the
jury’s  verdict  to  the  contrary,  the  prosecutors  had  failed  to  prove
beyond a reasonable doubt that Valle and his alleged co‐conspirators
had entered into a conspiracy to kidnap or that Valle had formed the
requisite specific intent to kidnap.  Id. at 62, 89.

       In reaching this conclusion, Judge Gardephe cited extensively
to  the  testimony  of  FBI  Special  Agent  Corey  Walsh,  the  lead  agent
assigned  to  review  and  analyze  Valle’s  emails  and  chats  whose
testimony had formed (in the court’s view) the “centerpiece” of the
Government’s case and the “foundation” of its argument that Valle
had  acted  with  criminal  intent.    Id.  at  83–84.    Agent  Walsh  testified
that  he,  along  with  prosecutors  and  other  case  agents,  reviewed  all
of  the  emails  and  chats  found  on  Valle’s  computer  and  concluded
that  Valle’s  conversations  with  21  of  the  24  individuals  whom  he
“met”  on  DFN  were  “fantasy.”    SA  8,  128.    At  the  same  time,  the
prosecution  team  concluded  that  Valle’s  conversations  with  the
three alleged co‐conspirators contained what they termed “elements
of  real  crime”  because  they  “described  dates,  names,  and  activities

                                       8
                                                   No. 14‐2710‐cr, 14‐4396‐cr




that you would use to conduct a real crime.”  301 F.R.D. at 65.  There
was  no  evidence  that  Agent  Walsh  or  any  of  the  other  members  of
the prosecution team had any specialized training or experience that
would  render  them  particularly  competent  to  distinguish  between
“real” and “fantasy” chats.  Indeed, Agent Walsh conceded that the
“fantasy  role‐play”  chats  and  emails  shared  many  of  the  same
features  as  the  “real”  chats  and  emails  that  purportedly  reflected
criminal  intent,  including  dates  for  planned  kidnappings,  conjured
acts of sexual violence, prior surveillance that Valle fantasized about
having  conducted,  and  fantastical  elements  such  as  human‐sized
ovens and rotisseries for cooking victims.  Id. at 65–66.

      After an exhaustive review of the chats and emails introduced
at  trial,  Judge  Gardephe  concluded  that  there  was  no  discernible
difference between the “real” and “fantasy” chats:
      Both  sets  of  chats  involve  discussions  about  Facebook
      photographs  of  women  Valle  knows;  dates  for  planned
      kidnappings;  prices  Valle  will  charge  for  kidnapping  these
      women;  surveillance  Valle  has  allegedly  conducted  of  these
      women;  the  use  of  chloroform  to  incapacitate  victims;  acts  of
      sexual  violence  that  will  be  perpetrated  on  these  women;  and
      fantastical elements such as human‐size ovens and rotisseries, and
      the  construction  of  soundproofed  basements  and  pulley
      apparatuses that will be used for purposes of torture.

Id. at 60.  Accordingly, he concluded that no reasonable juror could
have  found  beyond  a  reasonable  doubt  that  the  allegedly  “real”
chats  evinced  criminal  intent  any  more  than  did  the  acknowledged
“fantasy” chats.  Id. at 84.

      The  district  court  further  concluded  that  the  Government’s
remaining  evidence,  including  Valle’s  Internet  search  history  and
“real  life”  encounters  with  several  of  the  alleged  targets,  was

                                        9
                                                   No. 14‐2710‐cr, 14‐4396‐cr




insufficient  to  establish  either  a  genuine  agreement  to  kidnap  or
Valle’s  specific  intent  to  kidnap  in  light  of  the  fantastical  nature  of
the  chats  and  the  weakness  of  the  remaining  evidence.    Id.  at  90. 
Judge  Gardephe  stressed,  among  other  things,  that  there  was  no
evidence that any of the alleged conspirators ever exchanged contact
information  or  sought  to  learn  each  other’s  true  identities,  and  that
the  communications  were  episodic,  with  months  often  passing  in
between.  Id. at 60.  When dates for planned kidnappings came and
went,  Valle  and  his  alleged  co‐conspirators  would  “simply  begin
discussing another woman as a potential target, in the same manner
that  a  consumer  of  pornography  might  turn  to  a  different  image,
photograph,  or  movie.”    Id.  at  89.    They  also  had  agreed  to  the
impossible  –  kidnapping  three  different  women  in  three  different
places spanning thousands of miles on the same day – and Valle had
“provided  his  alleged  co‐conspirators  with  a  veritable  avalanche  of
false,  fictitious,  and  fantastical  information  concerning  himself  and
the steps he had allegedly taken to facilitate a kidnapping.”  Id. at 61,
90.    These  facts,  Judge  Gardephe  reasoned,  were  “entirely
inconsistent  with  the  notion  that  Valle  was  engaged  in  a  genuine
kidnapping conspiracy” and, on the other hand, “entirely consistent
with  Valle’s  defense  that  he  was  engaged  in  fantasy  role‐play”  and
that the intent of the conversations was simply “mutual fantasizing.” 
Id.  at  60,  90.    Accordingly,  Judge  Gardephe  concluded  that  the
Government’s  proof  had  not  established  Valle’s  guilt  beyond  a
reasonable  doubt  and  granted  Valle’s  motion  for  a  judgment  of
acquittal.

       For many of the same reasons, Judge Gardephe conditionally
granted Valle’s motion for a new trial on the ground that the jury’s
verdict  was  contrary  to  the  weight  of  the  evidence.    Id.  at  104. 


                                       10
                                                   No. 14‐2710‐cr, 14‐4396‐cr




Although  the  basis  for  his  ruling  was  limited  to  the  weight  of  the
evidence, Judge Gardephe also expressed serious concern about the
prosecution’s  trial  tactics  and  the  effect  they  may  have  had  on  the
jury.    Specifically,  he  questioned  the  propriety  of  the  prosecution’s
repeated  references  to  Valle’s  status  as  a  police  officer,  such  as
arguments that “it is not ok” for someone in that position to engage
in such fantasies.  “Once the lies and the fantastical elements [of the
chats] are stripped away,” Judge Gardephe concluded, “what is left
are  deeply  disturbing  misogynistic  chats  and  emails  written  by  an
individual  obsessed  with  imagining  women  he  knows  suffering
horrific  sex‐related  pain,  terror,  and  degradation.”    Id.  at  61.    “[I]n
what was an extraordinary case involving highly inflammatory and
emotional  subjects,”  the  prosecution’s  questionable  conduct  had
“raise[d]  concerns”  that  the  jury’s  verdict  was  the  product  of
“disgust and revulsion” rather than reason and that Valle had been
“held to a higher standard because of his status as a police officer.” 
Id. at 105–07, 109.  

       Finally, the district court denied Valle’s motion for a judgment
of  acquittal  as  to  the  CFAA  count.    While  acknowledging  the
existence  of  a  “vigorous  judicial  debate”  over  the  meaning  of
“exceeds  authorized  access,”  the  court  nonetheless  concluded  that
Valle’s  conduct  fell  “squarely  within  the  plain  language”  of  the
statute  because  Valle  had  not  been  authorized  “to  input  a  query
regarding  Hartigan’s  name”  without  a  law  enforcement  reason  for
doing so.  Id. at 111, 113.

       Valle  was  sentenced  to  12  months  in  custody  (which  was
principally  a  sentence  of  time  served  because  he  had  already  spent
20 months in pretrial detention), one year of supervised release, and
a  $25  special  assessment.    The  Government  has  appealed  the

                                       11
                                                    No. 14‐2710‐cr, 14‐4396‐cr




judgment  of  acquittal  on  the  conspiracy  count  and  Valle  has
appealed his conviction on the CFAA count.

                        STANDARD OF REVIEW

       When  reviewing  a  judgment  of  acquittal  under  Rule  29,  we
view  the  evidence  in  the  light  most  favorable  to  the  Government 
with  all  reasonable  inferences  resolved  in  the  Government’s  favor. 
United States v. Anderson, 747 F.3d 51, 60 (2d Cir. 2014).  The ultimate
question  is  not  whether  we  believe  the  evidence  adduced  at  trial
established  the  defendant’s  guilt  beyond  a  reasonable  doubt,  but
whether  any  rational  trier  could  reasonably  reach  that  conclusion. 
United States v. Payton, 159 F.3d 49, 56 (2d Cir. 1998) (citing Jackson v.
Virginia, 443 U.S. 307, 319 (1979)).   Accordingly, a jury’s verdict must
be upheld if any rational trier of fact could have found the essential
elements of the crime had been proved beyond a reasonable doubt. 
United States v. Coplan, 703 F.3d 46, 62 (2d Cir. 2012). 

       Applying  this  standard  does  not,  however,  mean  that  a
reviewing  court  must  affirm  all  jury  verdicts.    If  “we  are  to  be
faithful  to  the  constitutional  requirement  that  no  person  may  be
convicted  unless  the  Government  has  proven  guilt  beyond  a
reasonable  doubt,  we  must  take  seriously  our  obligation  to  assess
the record to determine . . . whether a jury could reasonably find guilt
beyond a reasonable doubt.”  United States v. Clark, 740 F.3d 808, 811
(2d  Cir.  2014).    This  standard  does  not  mean  that  if  there  is  any
evidence that arguably could support a verdict, we must affirm.  In
any  criminal  trial  there  is  always  some  evidence  of  guilt,  otherwise
there could not have been a prosecution.
       While we defer to a jury’s assessments with respect to credibility,
       conflicting  testimony,  and  the  jury’s  choice  of  the  competing
       inferences  that  can  be  drawn  from  the  evidence,  specious


                                        12
                                                       No. 14‐2710‐cr, 14‐4396‐cr




       inferences  are  not  indulged,  because  it  would  not  satisfy  the
       Constitution  to  have  a  jury  determine  that  the  defendant  is
       probably guilty.  If the evidence viewed in the light most favorable
       to  the  prosecution  gives  equal  or  nearly  equal  circumstantial
       support  to  a  theory  of  guilt  and  a  theory  of  innocence,  then  a
       reasonable jury must necessarily entertain a reasonable doubt.  

United States v. Lorenzo, 534 F.3d 153, 159 (2d Cir. 2008).  We review
the  district  court’s  Rule  29  decision  de  novo.    United  States  v.  Reyes,
302 F.3d 48, 52–53 (2d Cir. 2002).

                                  DISCUSSION

                                           I

       To  sustain  a  conspiracy  conviction,  the  prosecution  must
prove  beyond  a  reasonable  doubt  that  the  person  charged  with
conspiracy  knew  of  its  existence  and  knowingly  joined  and
participated  in  it.    United  States  v.  Rodriguez,  392  F.3d  539,  545  (2d
Cir.  2004).    The  Government  must  also  prove,  beyond  a  reasonable
doubt, that the defendant possessed the specific intent to commit the
offense  that  was  the  object  of  the  conspiracy  –  here,  kidnapping. 
United  States  v.  Torres,  604  F.3d  58,  65  (2d  Cir.  2010).    This
requirement  is  contextual:  the  prosecution’s  proof  must  be
considered  in  relation  to  the  rest  of  the  evidence  presented  at  trial,
rather than in isolation.  Anderson, 747 F.3d at 59.  

       At trial, the prosecution built its case around Valle’s chats and
emails  with  his  alleged  co‐conspirators.    On  appeal,  it  argues  that
these  communications,  “taken  at  face  value,  were  fully  sufficient  to
establish his intent to join a kidnapping conspiracy.”  Gov’t Opening
Br. 32.  We disagree.

       As  previously  explained,  Valle’s  chats  and  emails  with  the
three alleged co‐conspirators were part of a much larger set of chats


                                          13
                                                     No. 14‐2710‐cr, 14‐4396‐cr




and  emails  with  24  individuals  on  DFN.    According  to  the
prosecution,  the  former  were  unique  because  they  evinced  “real”
criminal intent while the rest did not.  After reviewing the chats and
emails introduced at trial, the district court concluded that the “real”
and “fantasy” chats were indistinguishable.  301 F.R.D. at 86. 

           Our review of the record yields the same conclusion.  In both
groups  of  chats,  Valle  transmits  Facebook  images  of  women  and
offers to kidnap and sell them on a “cash upon delivery” basis, and
in both groups he expresses a desire to kidnap, rape, torture, and eat
women  whom  he  knows.    In  both  groups  Valle  also  claims  to
conduct surveillance of potential victims and discusses his intentions
to kidnap them using chloroform and ropes.  And in both groups he
describes  the  various  devices  he  “owns”  that  will  assist  in  the
process.  Many of the “fantasy” chats also do not explicitly state that
the  participants  are  engaged  in  fantasy  and  are  as  graphic  and
detailed  as  the  “real”  chats.    For  example,  the  “real”  chats  and  the
“fantasy” chats both include haggling over the kidnapping fees that
Valle “wanted to charge,” although the prosecution argues that this
haggling is unique to the “real” conspiracy with VanHise.  See id. at
84.  The “real” chats thus contain the same core elements as the chats
the Government concedes are “fantasy.”1  

          Moreover, the “real” chats take place in the same time period
as the admittedly  “fantasy” chats.  On the evening of July 12, 2012,
1
     In a “fantasy” chat with “Tim Chase,” for example, Valle and Chase agree to
kidnap a woman on January 27, 2012.  Valle supplies real pictures of the
woman, they agree upon a price of $4,000 for Valle’s services, and Valle states
that the woman goes to the gym nightly and that he has kept a log of when she
leaves and returns home.  The two also agree upon a location “a hundred miles
east of Erie” as the place of delivery.  As Judge Gardephe found, there are no
material differences between these chats with Chase, the fantasist, and Valle’s
chats with VanHise, the alleged co‐conspirator.  301 F.R.D. at 86–87.

                                          14
                                                No. 14‐2710‐cr, 14‐4396‐cr




for  instance,  Valle  discusses  kidnapping  Andria  Noble  with  Aly
Khan in a “real” chat and, an hour later, discusses kidnapping Noble
with  someone  else  in  a  chat  that  was  “fantasy.”    The  prosecution
thus  proposed  that  Valle  simultaneously  agreed  to  kidnap  Noble
while  also  engaging  in  role‐play  about  the  same  woman.    This
temporal proximity casts further doubt upon any rational distinction
between the chats.

      Even  when  “taken  at  face  value,”  the  “real”  chats  contain
numerous  other  indicia  of  fantasy.    For  example,  the  prosecution
alleged  that  Valle  formed  a  genuine  agreement  with  the  specific
intent  to  kidnap  three  different  women  in  three  different  locations
on the same day.  First, Valle agreed with Aly Khan to lure Mangan
to either India or Pakistan on February 20, 2012 and to slaughter her
there.    Second,  he  agreed  with  VanHise  to  kidnap  Alisa  Friscia  in
Manhattan  on  February  20,  2012  and  deliver  her  to  an  unknown
location  in  exchange  for  $4,000  in  cash.  Finally,  Valle  agreed  with
Aly  Khan  to  kidnap  Andria  Noble  on  February  20,  2012  from  her
home in Columbus, Ohio.  On appeal, the prosecution posits that the
jury  could  have  reasonably  concluded  that  Valle  seriously  planned
to kidnap Mangan, Friscia, and Noble on the same day and failed to
go  through with the kidnappings only because “an obstacle arose,”
or because he had a “fear of getting caught.”  Gov’t Opening Br. 54. 
We believe that no rational juror could reach this conclusion for the
reason  noted  by  Judge  Gardephe:  “The  notion  that  Valle  had
resolved to lure Mangan to India or Pakistan [to slaughter with Aly
Khan,]  while  at  the  same  time  kidnapping  Andria  Noble  in
Columbus, Ohio, and kidnapping Alisa Friscia from the Upper East
Side of Manhattan, is simply outlandish.”  301 F.R.D. at 90.  



                                     15
                                                     No. 14‐2710‐cr, 14‐4396‐cr




       In  addition  to  plots  that  would  put  the  same  person  in
different  places  at  the  same  time,  the  “real”  chats  are  replete  with
references to fantastical elements such as a human‐sized oven, a spit,
and  a  remote  cabin  in  the  woods,  none  of  which  Valle  owned  or
made any effort to acquire.  The fantastical nature of the “real” chats
is bolstered by the entirely virtual nature of the alleged conspirators’
relationships.  Valle had no pre‐existing relationship with those with
whom he chatted, and he formed no real life relationship with any of
them.  He did not know their real names and, indeed, could not be
sure of their genders, ages, or locations.  Neither he nor his alleged
co‐conspirators  made  any  effort  to  communicate  by  telephone,  text
message, or web camera, much less  meet in person.  And weeks or
months  could  go  by  between  Valle’s  chats  with  any  particular
individual.    While  anonymity  is  not  uncommon  in  Internet
communications, the fantastical elements of the chats combined with
the  impersonal  nature  of  the  interactions  provides  pervasive  and
unmistakable indicia of deep fantasy.2 

       Consequently, we need look no further than the prosecution’s
own  work  product  to  find  reasonable  doubt.    The  prosecution
divided  the  exchanges  into  two  groups  and  undertook  to  convince
the  jury  to  convict  Valle  on  the  theory  that  one  group  was  fantasy
and  the  other  proved  criminal  intent.    This  exercise  failed  because
2
  As Judge Richard Posner observed in another case involving an individual
engaged in sexually graphic online communications with strangers, the
defendant “may have thought (this is common in Internet relationships) that
they were both enacting a fantasy.”  United States v. Gladish, 536 F.3d 646, 650
(7th Cir. 2008).  Indeed, in Gladish the Seventh Circuit reversed a conviction for
attempt to induce a minor to engage in sexual activity because “[the
defendant’s] talk and his sending her a video of himself masturbating (the
basis of his unchallenged conviction for violating 18 U.S.C. § 1470) [we]re
equally consistent with his having intended to obtain sexual satisfaction
vicariously.”  Id.

                                         16
                                                     No. 14‐2710‐cr, 14‐4396‐cr




the  distinction  the  prosecution  urged  does  not  exist  in  this  case. 
There  is  simply  no  material  difference  between  the  two  groups  of
chats.    We  do  not  believe  that  the  prosecution  satisfies  the  proof
beyond  a  reasonable  doubt  standard  by  relying  upon  a  distinction
that is untethered to reason or common sense.  

       Perhaps  realizing  that  there  is  no  actual  distinction  to  be
drawn between the “real” and “fantasy” chats, the prosecution now
contends that it “did not take a position one way or the other as to
whether [Valle’s online communications with people other than the
named  co‐conspirators]  constituted  genuine  planning,  puffery,
preparatory conversations, role‐playing, or something else entirely.” 
Gov’t Opening Br. 39.  The record, however, belies this assertion.

      As noted, Agent Walsh was a key witness in the prosecution’s
case.  He was the lead investigative agent and a majority of the chats
and  emails  introduced  were  admitted  into  evidence  through  his
testimony.    He  unequivocally  testified,  often  in  response  to  the
Government’s  own  questions,  that  the  Government  considered
Valle’s  chats  with  21  other  individuals  to  be  “fantasy”  and  Valle’s
chats  with  the  three  alleged  co‐conspirators  to  be  “real.”    The
following  exchanges  between  Agent  Walsh  and  AUSA  Hadassa
Waxman on direct examination are illustrative:
       WAXMAN:   When  you  were  reviewing  those emails between
       [Valle] and the two dozen individuals, did you separate them into
       groups?

       WALSH:        I did.

       WAXMAN:       What were those groups?

       WALSH:        Ones  that  I  believe  that  were  real  and  ones  that I
       believe were fantasy.

       WAXMAN:       Why did you make that separation?

                                        17
                                                     No. 14‐2710‐cr, 14‐4396‐cr




     WALSH:          In  the  ones  that  I  believe  were  fantasy, the
     individuals  said  they  were  fantasy.    In  the  ones  that  I  thought
     were real, people were sharing . . . real details of women, names,
     what  appeared  to  be  photographs  of  the  women,  details  of  past
     crimes and they also said that they were for real.

     WAXMAN:         What caused you to make that separation between
     the  emails  you  found  that  had  realistic  characteristics  and  those
     that were fantasy?

     WALSH:          Only  my  interest  in  obtaining  information  about
     that real criminal activity.

SA 8–9.
     WAXMAN:         Agent  Walsh,  approximately  how  many  of Officer
     Valle’s  emails  and  electronic  chats  did  you  review  in  connection
     with your investigation?

     WALSH:          Thousands.

     WAXMAN:         We  just  reviewed  over  yesterday  and  today  about
     40, is that right?

     WALSH:          That’s correct, ma’am.

     WAXMAN:         Why  did  you  focus  on  these  40  particular
     communications?

     WALSH:          We believed that these chats and e‐mails contained
     elements of real crimes.

     WAXMAN:         And why did you come to that conclusion?

     WALSH:          They  described  dates,  names,  and  activities  that
     you would use to conduct a real crime.

     WAXMAN:         And did you cast aside a certain number of emails
     as well?

     WALSH:          Yes, ma’am.

     WAXMAN:         Why did you choose not to focus on those emails?

     WALSH:          Quite frankly, ma’am, they didn’t seem realistic.

                                        18
                                                      No. 14‐2710‐cr, 14‐4396‐cr




      WAXMAN:         Why not?

      WALSH:          They  were  clearly  role‐play.  They  used  the  word
      “fantasy” in the actual chats or emails.

SA  125–26.    On  cross‐examination,  Agent  Walsh  admitted  that  the
grouping decision was made by numerous agents and prosecutors.
      BAUM:           Now,  when  you  made  that  decision  that  21  out  of
      24 participants with Mr. Valle were engaged in fantasy role‐play,
      were you the only one who made that decision?

      WALSH:          No, sir.

      BAUM:           How many agents were involved in that decision?

      WALSH:          Approximately eight to 10, sir.

      . . .

      BAUM:           And  how  many  people  from  the  U.S.  Attorney’s
      Office were involved in that decision?

      WALSH:          About two, sir.

      BAUM:           So eight to 10 law enforcement officers and at least
      two lawyers from the U.S. Attorney’s Office decided that out of 24
      people  that  Mr.  Valle  chatted  or  emailed  with[,]  21  were  fantasy
      role‐plays, is that correct?

      WALSH:          Approximately.  Yes, sir.

SA 129–30.  The prosecution now urges that the distinction between
“real” chats and “fantasy” role play was Valle’s defense and that the
district court applied the wrong standard by forcing the prosecution
to disprove the defense theory of the case.  As the exchanges above
demonstrate,  the  distinction  was  introduced  and  relied  on  by  the
Government’s  case  agent.    In  any  event,  intent  is  an  essential
element  of  the  crime  that  the  Government  charged.    The  issue,
therefore,  is  not  whether  the  prosecution  disproved  the  defense’s
theory,  but  whether  the  prosecution  proved  its  theory  that  Valle’s

                                         19
                                                  No. 14‐2710‐cr, 14‐4396‐cr




“real”  chats  represented  a  departure  from  his  otherwise  entirely
imaginary world.

       Alternatively,  the  Government  argues  that  even  if  it
introduced the distinction, it did not rely on or concede the truth of
the distinction because it “did not even introduce any of the ‘fantasy’
conversations at trial so that [a] comparison could be made” with the
“real”  chats.    Gov’t  Opening  Br.  41.    A  sampling  of  the  “fantasy”
chats  was  introduced  by  the  defense  in  its  cross‐examination  of
Agent  Walsh.    But  regardless  of  how  the  exhibits  were  introduced,
the  Government’s  own  investigation  concluded  that  forty  chats
permitted  the  inference  of  conspiratorial  intent,  as  compared  to
myriad other chats that did not.  The Government claims that it does
not  have  to  prove  a  distinction  between  these  two  sets  of  chats
because  the  jury  could  have  rationally  found  that  “defendants
charged  with  attempting  or  conspiring  to  engage  in  criminal,
deviant  activity  often  contemporaneously  engage  in  ‘fantasy’
behavior  .  .  .  about  activity  .  .  .  that  is  similar  to  the  charged
conduct.”  Id. at 43.

       This  contention  proves  too  little.    Once  the  Government
constructs  its  case  around  the  theory  that  a  certain  group  of  chats
permits the inference of conspiratorial intent while another group of
essentially  similar  chats  is  consistent  with  non‐criminal  behavior,
some  adequate  explanation  must  be  forthcoming.    Where,  as  here,
none  is,  the  non‐criminal  chats  are  a  powerful  indicator  that  a
reasonable  juror  must  necessarily  entertain  reasonable  doubt  about
the prosecution’s case. 

       Unable  to  materially  distinguish  the  “real”  chats  from  the
“fantasy”  chats,  the  Government  relies  on  evidence  of  “real  world”
steps that Valle took in order to “prepare” for the kidnappings.  See,

                                      20
                                                 No. 14‐2710‐cr, 14‐4396‐cr




e.g.,  Gov’t  Opening  Br.  56–58,  60–68.  For  example,  the  prosecution
introduced evidence that Valle performed Internet searches for how
to kidnap people, how to make chloroform, and how to restrain and
cannibalize  people.    The  prosecution  also  introduced  evidence  that
Valle  researched  prior  kidnappings,  which  it  argues  permitted  the
jury to infer that Valle was interested in how those kidnappers were
caught  so  that  he  could  learn  from  their  experiences  and  avoid
apprehension.  Id. at 63.

       To be sure, Internet searches can provide some relevant proof
of  intent.    However,  an  Internet  search,  in  and  of  itself,  is  not
criminal.  Here,  the  searches  on  which  the  Government  relies
occurred in a context of deep fantasy.  As with his chats and emails,
Valle’s  Internet  searches  show  that  he  was  interested  in  committing
acts of sexualized violence against women.  Interest may be relevant
evidence of intent, but it does not by itself prove intent.  “No doubt
some  people  commit  sex  crimes  because  they  want  to  turn  their
fantasies  into  reality,  but  most  people  with  criminal  fantasies
probably  refrain  from  acting  on  them,  because  they  know  it  would
be wrong, or because they do not want to risk the penalties.”  Curtin,
489 F.3d at 962 (Kleinfeld, J., concurring).  

       The  Government  also  relies  on  at  least  two  occasions  when
Valle engaged in acts of “surveillance” of his intended victims.  First,
the Government notes that Valle admitted in a post‐arrest statement
that  he  was  on  Friscia’s  block  on  March  1,  2012,  two  days  after  he
allegedly  agreed  to  kidnap  her  with  VanHise.    Gov’t  Opening  Br.
56–58.    Valle  told  a  government  agent  that  he  was  on  the  block  to
drop  off  Mangan  to  have  lunch  with  Friscia,  but  both  Mangan  and
Friscia  testified  that  they  had  not  met  for  lunch  that  day.    Valle
indicated to the agent that he was on the block only very briefly, and

                                      21
                                                    No. 14‐2710‐cr, 14‐4396‐cr




there is no evidence to the contrary.  There is also no evidence that
he  observed  Friscia  or  her  apartment  building  while  he  was  on  her
block.  Valle’s false exculpatory explanation for being on the block is
“insufficient proof on which to convict where other evidence of guilt
is  weak.”    United  States  v.  Johnson,  513  F.2d  819,  824  (2d  Cir.  1975). 
As  the  district  court  found,  no  rational  juror  could  conclude  from
this evidence alone that Valle was engaged in “surveillance.”  

       Second, the prosecution and our dissenting colleague contend
that the jury could convict Valle of a conspiracy to kidnap based on
his  communications  with  Moody  Blues  about  Kimberly  Sauer.    See
Gov’t Opening Br. 35–36.  This evidence is insufficient to show that
Valle  agreed  or  had  the  specific  intent  to  kidnap  Sauer  and,  in  any
event, it does not establish Moody Blues’s intent.

       Sauer  is  a  former  college  classmate  of  Valle’s  who  lives  in
Maryland.    According  to  Sauer,  she  communicated  with  Valle  by
text  message  approximately  ten  to  fifteen  times  a  year.    Mangan
testified  that  she  and  Valle  made  three  or  four  trips  to  Maryland
during  the  course  of  their  relationship  (from  2009  through
September 2012) and that each time she and Valle made an effort to
see Sauer when in the area. 

       In January 2012, Valle asked Sauer for  her  address so that he
could  send  her  a  Patrolmen’s  Benevolent  Association  card.    The
earliest  chat  between  Valle  and  Moody  Blues  introduced  at  trial
takes  place  seven  months  later,  on  July  9,  2012.    During  this
conversation, Valle described several girls that he was “working on
grabbing  .  .  .  for  thanksgiving,”  and  told  Moody  Blues  that
“Kimberly  [is]  by  far  the  easiest”  to  kidnap  because  he  could  “just
show  up  at  her  home  unannounced.”    JA  80–82.    After  Valle
suggested that “maybe you can make it here and help me with her,

                                        22
                                                  No. 14‐2710‐cr, 14‐4396‐cr




since you have experience,” Moody Blues responded that he lives in
England but it is “easy to get to the Big apple.”  JA 81.  

       Valle also told Moody Blues that he was “single,”  had a “big
gas oven,” and that “no one is around [him] for about ¾ of a mile.”
JA 84.  The two then discussed how they would truss up Sauer and
cook her on an outdoor spit at Valle’s mountain house.  During this
same chat, approximately one hour after Valle wrote that he wanted
to  kidnap  someone  for  Thanksgiving,  Valle  told  Moody  Blues  that
he was “thinking of a Labor Day cookout . . . with Kimberly as the
main  course.”    JA  86.    Valle  noted  that  she  had  “been  one  of  my
favorite victims to fantasize about for almost 10 years now.”  JA 86. 
Again during the same chat in early July, Valle sent Moody Blues a
link  to  a  video  of  Sauer  on  vacation  and  volunteered  to  make
chloroform and buy rope.  Moody Blues replied that “Labour day is
the 3rd [of] September, not a lot of time to sort out plane tickets etc. 
Will see what cheap deals I can get.”  JA 90. 

       One  day  later,  on  July  10,  Valle  sent  Moody  Blues  “a  word
document, a blueprint of everything we will need to carry this out.” 
JA 100.  The document, entitled “Abducting and Cooking Kimberly: 
A  Blueprint,”  has  a  “target  date”  of  September  2,  2012  for  the
abduction.  It  includes  a  photograph  of  Sauer,  and  accurately
describes her age and marital status and that she is not a drug user,
does not have tattoos, and drinks only occasionally.  All of the other
information in this document is false, including her last name, date
of  birth,  birthplace,  and  educational  history.    The  entire  “plan”  for
abduction  set  out  in  the  “Blueprint”  is  as  follows:  “I  will  arrive  at
some point Sunday night at her home to kidnap her.  She lives in a
quiet  suburban  neighborhood  (Pictures  of  her  house  to  be  added).” 
The document also lists some materials that are needed, including a

                                       23
                                                  No. 14‐2710‐cr, 14‐4396‐cr




car,  chloroform,  rope,  gag,  tarp/plastic  bags,  gloves,  and  cheap
sneakers.  JA 267–68.  After receiving the “Blueprint,”  Moody Blues
asked  “[m]ay  I  have  her  address?    For  Googling  using  the  Map
app?”  JA 101.  Valle lied that he was “not sure” of her exact address. 
Id.  There is no evidence in the record that Valle ever obtained any of
the  materials  listed  in  the  “Blueprint,”  or  that  the  document  was
ever  updated  with  pictures  of  Sauer’s  house  or  any  additional
information.

       At  some  point  prior  to  July  12,  Valle  called  Sauer  to  tell  her
that he would be traveling to Maryland with his wife and daughter
for a weekend.  They made plans to meet for lunch on July 22.  On
July 17, Valle informed Moody Blues that he would be having lunch
with Sauer.  Later in this chat, Moody Blues asked Valle if he had a
recipe  for  chloroform.    Valle  sent  him  a  link.    On  July  19,  Moody
Blues again asked for Sauer’s address, and Valle replied that he did
not  know  it  by  heart.    Valle  never  provided  Moody  Blues  with
Sauer’s address. 

       On  July  20,  Valle  conducted  a  number  of  Internet  searches
relating  to  kidnapping,  including  “how  to  kidnap  someone,”  “how
to  chloroform  a  girl,”  and  “kidnapped  girl.”    On  July  21,  Valle
traveled  to  Maryland  with  his  wife  and  daughter.    They  visited
several  college  friends,  and  had  the  scheduled  lunch  with  Sauer  on
July  22.    On  July  21,  Valle  texted  Sauer  “[w]e  drove  by  your  pink
building  today,”  and  she  responded  “Haha  yay!”    JA  237.    At  trial,
Sauer  testified  that  she  understood  Valle  to  refer  to  her  office
building,  which  has  pink‐tinted  windows,  but  that  Valle  had  never
visited her at work and she had never sent him photographs of the
building.  She described the lunch as “fine” and “pleasant.” 



                                       24
                                                No. 14‐2710‐cr, 14‐4396‐cr




      On  the  evening  of  July  22,  after  Valle  returned  home,  he
emailed  Moody  Blues  that  Sauer  “looked  absolutely
mouthwatering.”  JA 117.  Valle and Moody Blues said nothing more
about  the  plot  to  kidnap  Sauer  and  did  not  talk  again  for  another
month.    On  August  21,  Valle  and  Moody  Blues  began  to  discuss
Kristen Ponticelli, a recent graduate of Valle’s high school whom he
did not know.  JA 264.  There is no evidence in the record that Valle
and  Moody  Blues  ever  discussed  Sauer  or  Ponticelli  again  after
August 21.  

      As  Judge  Gardephe  observed,  the  chats  pertaining  to  Sauer
are not materially different from the other fantasy chats.  All of the
elements  of  this  alleged  plot  are  equally  fantastical,  including  the
presence of the nonexistent mountain house, the human‐sized oven,
and the “Blueprint.”  The “plan” to kidnap Sauer in the “Blueprint”
is no more detailed than is the “plan” in Valle’s Internet chats with
Moody Blues, nor does the list of materials required differ from the
types of materials Valle discusses in his chats.  And critically, Valle
makes  concerted  efforts  to  conceal  from  Moody  Blues  any
identifying information about Sauer that could be used in furtherance
of a kidnapping such as her last name, date of birth, and the name of
her alma mater.  Although the prosecution speculates that Valle did
not share accurate information about Sauer because he did not want
Moody Blues to undertake the kidnapping without him, there is no
evidence in the record to support such an inference.

       Thus,  the  only  meaningful  difference  between  this  alleged
conspiracy and the “fantasy” chats is the occurrence of Valle’s lunch
with Sauer in Maryland during approximately the same time period
as  he  discussed  kidnapping  her  with  Moody  Blues.    Although  the
Government  characterizes  Valle’s  communications  with  Sauer  as

                                     25
                                                   No. 14‐2710‐cr, 14‐4396‐cr




“out of the blue,” the record shows that they communicated by text
message in the year prior to the alleged kidnapping plot on a regular
basis and that they made an effort to see each other when Valle was
in town.  Valle did not have lunch with Sauer alone, but rather came
with  Mangan  and  their  infant  daughter.    Moreover,  the  chats
between  Moody  Blues  and  Valle  leading  up  to  and  following  the
lunch make it impossible to conclude, without speculation, that the
lunch  was  “surveillance”  in  furtherance  of  a  genuine  conspiracy. 
Moody  Blues  makes  only  a  single  reference  to  purchasing  plane
tickets  in  the  July  9  chat,  but  that  suggestion  is  never  brought  up
again.  Except for the e‐mail recapping the lunch on July 22 and the
August 24 conversation in which their focus moves to Ponticelli after
a brief mention of Sauer, Moody Blues and Valle never again discuss
Sauer or any plot to kidnap her.  In fact, Moody Blues and Valle do
not speak at all for the month after July 22, and the “target date” of
September 2 passes with no discussion.  And Valle never takes any
step of any sort in furtherance of an alleged kidnapping.  

       We  are  in  accord  with  the  prosecution  and  our  dissenting
colleague  that  a  jury  might  be  able  to  distill  some  incriminating
evidence  from  all  of  this.    But  “some”  evidence  is  not  the  test.
Because  Valle’s  relationship  with  Moody  Blues  is  essentially
indistinguishable  from  his  relationship  with  all  of  the  others  with
whom he chatted, we agree with Judge Gardephe that a rational jury
could  not  conclude  that  this  evidence  was  sufficient  to  meet  the
“beyond  any  reasonable  doubt”  requirement.    As  our  case  law
instructs:
       [I]t is not enough that the inferences in the government’s favor are
       permissible.  A court must also be satisfied that the inferences are
       sufficiently supported to permit a rational juror to find that [each
       element of the offense] is established beyond a reasonable doubt. 

                                       26
                                                    No. 14‐2710‐cr, 14‐4396‐cr




         If  the  evidence  viewed  in  the  light  most  favorable  to  the
         prosecution gives equal or nearly equal circumstantial support to
         a theory of guilt and a theory of innocence, then a reasonable jury
         must necessarily entertain a reasonable doubt.

United  States  v.  Triumph  Capital  Grp.,  Inc.,  544  F.3d  149,  159  (2d  Cir.
2008). 

         Finally,  on  the  basis  of  this  evidence,  it  is  impossible  to
determine beyond a reasonable doubt whether Moody Blues – or for
that  matter  any  of  Valle’s  other  alleged  co‐conspirators  –  ever  had
the  specific  intent  to  commit  a  kidnapping.    We  have  taken  a
bilateral  approach  to  the  crime  of  conspiracy:    at  least  two  people
must  agree.    “When  one  of  two  persons  merely  pretends  to  agree,
the  other  party,  whatever  he  may  believe,  is  in  fact  not  conspiring
with anyone.”  See United States v. Bicaksiz, 194 F.3d 390, 398 (2d Cir.
1999).    The  only  evidence  the  Government  offers  to  demonstrate
Moody Blues’s intent is the words he used in the chats.  Gov’t Reply
Br.  21–22.    As  we  have  explained,  these  chats  of  “real”  criminal
intent  are  rife  with  indicia  of  fantasy  and  contain  the  same
substantive  elements  as  the  chats  the  Government  concedes  are
“fantasy.”  The conclusion that the chats do not support a finding of
Valle’s  conspiratorial  intent  applies  with  equal  force  to  Moody
Blues.

         On  this  record,  no  reasonable  juror  could  conclude  beyond  a
reasonable  doubt  that  Valle  possessed  the  specific  intent  to  kidnap
anyone  or  that  he  and  his  alleged  co‐conspirators  ever  formed  an
agreement  to  actually  carry  out  any  of  the  purported  kidnappings. 
The  mere  indulgence  of  fantasy,  even  of  the  repugnant  and
unsettling  kind  here,  is  not,  without  more,  criminal.    We  therefore



                                         27
                                                   No. 14‐2710‐cr, 14‐4396‐cr




affirm the district court’s judgment of acquittal as to the conspiracy
count.

                                       II

         We  now  turn  to  Valle’s  appeal  of  the  judgment  of  conviction
on  the  CFAA  count.    We  reverse  because  section  1030(a)(2)(B)  is
ambiguous  and  where,  as  here,  the  Government  and  the  defense
both posit plausible interpretations of a criminal statute, the rule of
lenity requires us to adopt the defendant’s construction.  As Justice
Scalia  has  emphasized,  “[w]hen  interpreting  a  criminal  statute,  we
do  not  play  the  part  of  a  mindreader.”    United  States  v.  Santos,  553
U.S.  507,  515  (2008).    When  “a  reasonable  doubt  persists  about  a
statute’s  intended  scope  even  after  resort  to  the  language  and
structure, legislative history, and motivating policies of the statute,”
Moskal v. United States, 498 U.S. 103, 108 (1990), we resolve doubts in
favor  of  the  defendant  rather  than  “imputing  to  Congress  an
undeclared  will”  to  criminalize  conduct,  Santos,  553  U.S.  at  515
(quoting  Bell  v.  United  States,  349  U.S.  81,  83  (1955)).    The  rule  of
lenity  ensures  that  criminal  statutes  will  provide  fair  warning  of
what constitutes criminal conduct, minimizes the risk of selective or
arbitrary  enforcement,  and  strikes  the  appropriate  balance  between
the legislature and the court in defining criminal liability.  See Yates
v. United States, 135 S. Ct. 1074, 1088 (2015); United States v. Simpson,
319 F.3d 81, 86 (2d Cir. 2002).  

         The  CFAA  imposes  criminal  and  civil  liability  on  one  who,
among  other  things,  “intentionally  accesses  a  computer  without
authorization  or  exceeds  authorized  access  and  thereby  obtains
information  .  .  .  from  any  department  or  agency  of  the  United
States.”    18  U.S.C.  §  1030(a)(2)(B).    “Without  authorization”  is  not
defined.    However,  “‘exceeds  authorized  access’  means  to  access  a

                                       28
                                                   No. 14‐2710‐cr, 14‐4396‐cr




computer with authorization and to use such access to obtain or alter
information  in  the  computer  that  the  accesser  is  not  entitled  so  to
obtain or alter.”  Id. § 1030(e)(6).

       The  dispositive  question  is  whether  Valle  “exceeded
authorized  access”  when  he  used  his  access  to  OFM  to  conduct  a
search  for  Maureen  Hartigan  with  no  law  enforcement  purpose. 
Valle  concedes  that  he  violated  the  terms  of  his  employment  by
putting  his  authorized  computer  access  to  personal  use,  but  claims
that he did not violate the statute because he never “used his access
to  obtain  any  information  he  was  not  entitled  to  obtain.”    Valle’s
Opening Br. 8.  In other words, Valle argues that he did not “exceed
authorized  access”  because  he  was  otherwise  authorized  to  obtain
the  database  information  about  Hartigan;  his  non‐law  enforcement
purpose  in  running  the  search  is  irrelevant.    See  id.  at  9.    The
Government  contends  that  Valle  “exceeded  authorized  access”
because  his  authorization  to  access  OFM  was  limited  to  law
enforcement purposes and he conducted a search for Hartigan with
no such purpose.

       The  critical  term  –  “authorization”  –  is  not  defined  in  the
statute, but we have previously recognized in construing the CFAA
that  “authorization”  is  a  word  “of  common  usage,  without  any
technical  or  ambiguous  meaning.”    United  States  v.  Morris,  928  F.2d
504,  511  (2d  Cir.  1991).    The  dictionary  defines  “authorization”  as
“permission  or  power  granted  by  authority.”    Random  House
Unabridged Dictionary 139 (2001).3          Thus, common usage of

3
  See also Black’s Law Dictionary 159 (10th ed. 2014) (defining “authorization”
as “[o]fficial permission to do something”); Webster’s Third International
Dictionary 146 (2002) (defining “authorization” as “the state of being
authorized,” and “authorize” as “to endorse, empower, justify, permit by or as
if by some recognized or proper authority”).

                                       29
                                                 No. 14‐2710‐cr, 14‐4396‐cr




“authorization”  suggests  that  one  “accesses  a  computer  without
authorization” if he accesses a computer without permission to do so
at all.  See, e.g., LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1133 (9th
Cir. 2009).  

       Common  usage  of  “authorization”  is  less  helpful  in
determining  when  one  “exceeds  authorized  access”  because  it  can
support  both  Valle’s  and  the  Government’s  interpretation.    While
“authorization”  could  refer,  as  the  Government  contends,  to  the
purposes for which one is authorized to access a computer, it could
alternatively refer to the particular files or databases in the computer
to which one’s authorization extends.  Indeed, by its plain terms the
statute  is  directed  to  improper  “access.”    The  contested  language  is
not  “exceeds  authorization,”  however  such  authorization  may  be
defined, but the seemingly more limited “exceeds authorized access.” 
18  U.S.C.  §  1030(a)(2)  (emphasis  added).    Moreover,  because
“without authorization” most naturally refers to a scenario where a
user  lacks  permission  to  access  the  computer  at  all,  one  sensible
reading  of  the  statute  is  that  “exceeds  authorized  access”  is
complementary, referring to a scenario where a user has permission
to  access  the  computer  but  proceeds  to  “exceed”  the  parameters  of
authorized access by entering an area of the computer to which his
authorization  does  not  extend.    As  Judge  Kozinski  recognized  in
United  States  v.  Nosal,  “it  is  possible  to  read  both  prohibitions  as
applying to hackers: ‘Without authorization’ would apply to outside
hackers (individuals who have no authorized access to the computer
at all) and ‘exceeds authorized access’ would apply to inside hackers
(individuals  whose  initial  access  to  a  computer  is  authorized  but
who  access  unauthorized  information  or  files).”    676  F.3d  854,  858
(9th Cir. 2012) (en banc).


                                      30
                                                    No. 14‐2710‐cr, 14‐4396‐cr




       Over  the  past  fourteen  years,  six  other  circuits  have  wrestled
with the question before us.  Most recently, the Ninth Circuit sitting
en  banc  in  Nosal  and  the  Fourth  Circuit  in  WEC  Carolina  Energy
Solutions LLC v. Miller, 687 F.3d 199 (4th Cir. 2012), adopted Valle’s
construction.    Before  that,  the  First,  Fifth,  Seventh,  and  Eleventh
Circuits adopted the prosecution’s interpretation.  See United States v.
John, 597 F.3d 263 (5th Cir. 2010); United States v. Rodriguez, 628 F.3d
1258 (11th Cir. 2010); Int’l Airport Ctrs., L.L.C. v. Citrin, 440 F.3d 418
(7th  Cir.  2006);  EF  Cultural  Travel  BV  v.  Explorica,  Inc.,  274  F.3d  577
(1st  Cir.  2001).    If  this  sharp  division  means  anything,  it  is  that  the
statute  is  readily  susceptible  to  different  interpretations.4    We
therefore  turn  to  the  legislative  history  and  motivating  policies  for
further guidance.

       Congress  enacted  the  CFAA  in  1984  to  address  “computer
crime,”  which  was  then  principally  understood  as  “hacking”  or
trespassing  into  computer  systems  or  data.    See  H.R.  Rep.  No.
98–894, at 3691–92, 3695–97 (1984); S. Rep. No. 99–432, at 2480 (1986). 
The  House  Committee  Report  to  the  original  bill  detailed  the
existence  of  “‘hackers’  who  have  been  able  to  access  (trespass  into)
both  private  and  public  computer  systems”  as  a  result  of  the
“corresponding  proliferation  of  computer  networking  which  began
during the 1970’s.”  H.R. Rep. No. 98–894, at 3695; see also id. at 3696
(noting  the  “recent  flurry  of  electronic  trespassing  incidents”).    The
report  described  one  instance  of  “computer  crime”  in  which  an
individual “stole confidential software by tapping into the computer

4
  The dissent claims that we “discover[] ambiguity in the statutory language
where there is none” and summarily concludes that “exceeds authorized
access” obviously encompasses a scenario where a user “did not comply with
restrictions on [his] authorized access.”  Dissenting Op. at 25–26.  This
conclusion is, with respect, not reasonable in light of these cases.

                                        31
                                                  No. 14‐2710‐cr, 14‐4396‐cr




system  of  a  previous  employer  from  [the]  defendant’s  remote
terminal.”  Id. at 3691–92.

       The  Senate  Committee  Report  to  the  1986  amendments
specifically  described  “exceeds  authorized  access”  in  terms  of
trespassing into computer systems or files.  In heightening the mens
rea requirement for section 1030(a)(2), the Committee explained that
it  did  not  want  to  hold  liable  those  “who  inadvertently  ‘stumble
into’  someone  else’s  computer  file  or  computer  data,”  which  was
“particularly true in those cases where an individual is authorized to
sign  onto  and  use  a  particular  computer,  but  subsequently  exceeds
his  authorized  access  by  mistakenly  entering  another  computer  or
data  file  that  happens  to  be  accessible  from  the  same  terminal.”    S.
Rep.  No.  99–432,  at  2483.    Congress  was  also  careful  to  note  that
“section  1030  deals  with  an  ‘unauthorized  access’  concept  of
computer  fraud  rather  than  the  mere  use  of  a  computer.    Thus,  the
conduct prohibited is analogous to that of ‘breaking and entering.’” 
H.R. Rep. No. 98–894, at 3706.  Consequently, the legislative history
consistently characterizes the evil to be remedied – computer crime –
as  “trespass”  into  computer  systems  or  data,  and  correspondingly
describes  “authorization”  in  terms  of  the  portion  of  the  computer’s
data to which one’s access rights extend.  

       The  Government  relies  upon  the  predecessor  language  to
“exceeds  authorized  access.”    As  originally  enacted,  section  1030(a)
made  it  a  crime  to  “knowingly  access[]  a  computer  without
authorization, or having accessed a computer with authorization, use[] the
opportunity such access provides for purposes to which such authorization
does  not  extend.”    Counterfeit  Access  Device  and  Computer  Fraud
and Abuse Act of 1984, Pub. L. No. 98–473, § 2102(a), 98 Stat. 1837,
2190 (codified as amended at 18 U.S.C. § 1030) (emphasis added).  In

                                      32
                                                  No. 14‐2710‐cr, 14‐4396‐cr




1986,  Congress  deleted  the  italicized  language  and  replaced  it  with
“exceeds authorized access.”  S. Rep. No. 99–432, at 2486.

       The  Government  argues  that  no  substantive  change  was
intended  because  the  substitution  was  made  “to  simplify  the
language.”    Id.    Valle  cites  another  provision  of  the  Senate
Committee  Report,  relating  to  subsection  (a)(3),  which  states  that
Congress had “eliminate[d] coverage for authorized access that aims
at  ‘purposes  to  which  such  authorization  does  not  extend,’”  and
thereby “remove[d] from the sweep of the statute one of the murkier
grounds  of  liability  under  which  a[n]  .  .  .  employee’s  access  to
computerized  data  might  be  legitimate  in  some  circumstances,  but
criminal in other (not clearly distinguishable) circumstances.”  Id. at
2494 (emphasis added).  He argues that Congress therefore intended
to  abrogate  any  purpose‐based  inquiry  by  substituting  the  new
“exceeds  authorized  access”  language.    While  a  number  of  courts
have found this argument persuasive, see, e.g., Nosal, 676 F.3d at 858
n.5,  we  have  misgivings.    It  seems  more  likely  that  the  Committee
was merely explaining its removal of “exceeds authorized access” as
a  basis  for  liability  under  subsection  (a)(3),  rather  than  the
substitution  of  “exceeds  authorized  access”  in  other  provisions  of
the statute, including subsection (a)(2).  

       Nevertheless, we do not think that the appearance of the word
“purposes” in the legislative history renders the statute clear for the
simple  reason  that  even  when  Congress  referenced  the  user’s
“purposes,” it spoke in terms of the particular computer files or data
to  which  the  user’s  access  rights  extended.    The  Committee’s
extensive  discussion  of  subsection  (a)(3)  is  instructive.    As  initially
enacted,  that  provision  made  it  a  crime  to  knowingly  access  a
government computer without authorization or exceed the scope of

                                      33
                                                No. 14‐2710‐cr, 14‐4396‐cr




one’s authorization and thereby use or disclose information.  S. Rep.
No.  99–432,  at  2494.    Subsection  (a)(3)  therefore  “swe[pt]  in  all
computerized  government  information,  including  documents  that
must,  under  the  Freedom  of  Information  Act  [(“FOIA”)],  be
disclosed to any member of the public upon proper request,” while
“gloss[ing]  over  the  reality  that  the  existence  or  exact  scope  of  a
government  employee’s  authority  to  access  a  particular
computerized data base is not always free from doubt.”  Concerned
that  government  employees  would  “resolve  doubts  against
disclosure”  when  responding  to  FOIA  requests,  the  Committee
revised  subsection  (a)(3)  in  three  ways,  including  by  removing  the
“purposes” language.  Id.  

       Each  of  these  revisions  was  directed  toward  the  same
problem: an employee with authorization to access certain databases
entering other databases to which his authorization did not extend. 
And,  in  explaining  the  revisions,  the  Committee  understood
authorization  in  spatial  terms,  namely,  an  employee  going  beyond
the parameters of his access rights.  See e.g., id. at 2495 (declining to
apply  subsection  (a)(3)  “to  access  by  a  Federal  employee  of
computers of that employee’s own agency,” and explaining that the
revised  rule  “would  provide  prosecutors  a  clear,  workable  rule,
regardless of the intricacies of a particular agency’s computer access
policies:  absent  a  fraudulent  motive,  an  employee  could  not  be
prosecuted  for  simple  ‘trespass’  into  one  of  his  agency’s  own
computers”) (emphasis added).  This understanding of authorization
is,  as  we  have  previously  explained,  consistent  with  Congress’s
discussion  of  the  concept  elsewhere.    It  is  likewise  consistent  with
the statute’s principal purpose of addressing the problem of hacking,
i.e., trespass into computer systems or data. 


                                      34
                                                            No. 14‐2710‐cr, 14‐4396‐cr




       At  the  end  of  the  day,  we  find  support  in  the  legislative
history  for  both  Valle’s  and  the  Government’s  construction  of  the
statute.    But  because  our  review  involves  a  criminal  statute,  some
support is not enough.  Where, as here, ordinary tools of legislative
construction  fail  to  establish  that  the  Government’s  position  is
unambiguously  correct,  we  are  required  by  the  rule  of  lenity  to 
adopt  the  interpretation  that  favors  the  defendant.    Santos,  553  U.S.
at 514; United States v. Granderson, 511 U.S. 39, 54 (1994).  We do not
think it too much to ask that Congress define criminal conduct with
precision and clarity.  As Chief Justice Marshall explained:
       The rule that penal laws are to be construed strictly, is perhaps not
       much  less  old  than  construction  itself.    It  is  founded  .  .  .  on  the
       plain  principle  that  the  power  of  punishment  is  vested  in  the
       legislative, not in the judicial department.  It is the legislature, not
       the Court, which is to define a crime, and ordain its punishment.

United  States  v.  Wiltberger,  18  U.S.  (5  Wheat.)  76,  95  (1820).    We
decline  to  adopt  the  prosecution’s  construction,  which  would
criminalize the conduct of millions of ordinary computer users  and
place us in the position of a legislature.  

       The  role that the rule of lenity plays where doubt remains  as
to the reach of a criminal statute was discussed in Nosal, where the
Ninth  Circuit  sitting  en  banc  focused  sharply  on  the  same
compelling concerns that Valle and amici raise on this appeal:
       [T]he  government’s  proposed  interpretation  of  the  CFAA  allows
       private  parties  to  manipulate  their  computer‐use  and  personnel
       policies so as to turn these relationships into ones  policed by the
       criminal  law.    Significant  notice  problems  arise  if  we  allow
       criminal liability to turn on the vagaries of private policies that are
       lengthy, opaque, subject to change and seldom read.  Consider the
       typical  corporate  policy  that  computers  can  be  used  only  for


                                              35
                                                        No. 14‐2710‐cr, 14‐4396‐cr




       business  purposes.    What  exactly  is  a  ‘nonbusiness  purpose’?    If
       you  use  the  computer  to  check  the  weather  report  for  a  business
       trip?    For  the  company  softball  game?    For  your  vacation  to
       Hawaii?    And  if  minor  personal  uses  are  tolerated,  how  can  an
       employee be on notice of what constitutes a violation sufficient to
       trigger criminal liability?

676 F.3d at 860.  The Fourth Circuit, in Miller, agreed with the Ninth
Circuit and echoed the same concerns:
       The  deficiency  of  a  rule  that  revokes  authorization  when  an
       employee uses his access for a purpose contrary to the employer’s
       interests is apparent:  Such a rule would mean that any employee
       who checked the latest Facebook posting or sporting event scores
       in contravention of his employer’s use policy would be subject to
       the  instantaneous  cessation  of  his  agency  and,  as  a  result,  would
       be  left  without  any  authorization  to  access  his  employer’s
       computer systems . . . . [W]e do not think Congress intended . . .
       the imposition of criminal penalties for such a frolic.

687 F.3d at 206.  

       We agree with the  Ninth and Fourth Circuits that courts that
have adopted the broader construction “looked only at the culpable
behavior  of  the  defendants  before  them,  and  failed  to  consider  the
effect on millions of ordinary citizens caused by the statute’s unitary
definition of ‘exceeds authorized access.’”  Nosal, 676 F.3d at 863; see
also  Miller,  687  F.3d  at  206  (“[W]e  believe  that  th[is]  theory  has  far‐
reaching effects unintended by Congress.”).  This is the very concern
at the heart of the rule of lenity. 

       For example, in United States v. Kozminski, 487 U.S. 931 (1988),
the  Supreme  Court  refused  to  adopt  the  Government’s  broad
interpretation  of  a  statute  criminalizing  involuntary  servitude.    The
Government argued that the statute should criminalize “compulsion


                                           36
                                                  No. 14‐2710‐cr, 14‐4396‐cr




[to work] through psychological coercion as well as almost any other
type  of  speech  or  conduct  intentionally  employed  to  persuade  a
reluctant  person  to  work.”    Id.  at  949.    The  Supreme  Court  rejected
this  interpretation  because  it  would  “criminalize  a  broad  range  of
day‐to‐day activity,” such as “a parent who coerced an adult son or
daughter  into  working  in  the  family  business  by  threatening
withdrawal  of  affection.”  Id.    The  Court  warned  that  the  broader
statutory  interpretation  would  “delegate  to  prosecutors  and  juries
the  inherently  legislative  task  of  determining  what  type  of  .  .  .
activities are so morally reprehensible that they should be punished
as crimes” and would “subject individuals to the risk of arbitrary or
discriminatory prosecution and conviction.”  Id.  

       The  Government  does  not  reply  substantively  to  Valle’s
concerns  about  the  rule  of  lenity  or  about  the  risk  of  criminalizing
ordinary  behavior  inherent  in  its  broad  construction.    It  merely
states  that  “those  concerns  must  be  raised  in  the  first  instance  by
individuals  actually  affected  by  the  provision  at  issue,”  and  that
“[t]hose  cases  will  present  fact‐specific  questions  not  relevant  here,
including  whether  the  applicable  authorization  was  clearly  defined
and  whether  the  abuse  of  computer  access  was  intentional.”  Gov’t
Opp’n  Br.  15.    We  disagree.    The  Government  asks  that  we  affirm
Valle’s conviction, which requires us to accept its construction of the
statute.    But  our  construction  of  the  statute  impacts  many  more
people  than  Valle.    It  will  not  only  affect  those  who  improperly
access  information  from  a  government  computer  –  a  result  some
readers might find palatable – but also those who improperly access
“any  protected  computer”  and  thereby  obtain  information.    18
U.S.C.  §  1030(a)(2)(C).    As  the  Ninth  Circuit  aptly  put  it  in  Nosal,
“[b]ecause ‘protected computer’ is defined as a computer affected by


                                      37
                                                No. 14‐2710‐cr, 14‐4396‐cr




or  involved  in  interstate  commerce  –  effectively  all  computers  with
Internet  access  –  the  government’s  interpretation  of  ‘exceeds
authorized  access’  makes  every  violation  of  a  private  computer  use
policy  a  federal  crime.”    676  F.3d  at  859  (citing  18  U.S.C.
§ 1030(e)(2)(B)).  

       Whatever  the  apparent  merits  of  imposing  criminal  liability
may  seem  to  be  in  this  case,  we  must  construe  the  statute  knowing
that  our  interpretation  of  “exceeds  authorized  access”  will  govern
many other situations.  See 18 U.S.C. § 1030(e)(6).  It is precisely for
this  reason  that  the  rule  of  lenity  requires  that  Congress,  not  the
courts or the prosecutors, must decide whether conduct is criminal. 
We,  on  the  other  hand,  are  obligated  to  “construe  criminal  statutes
narrowly  so  that  Congress  will  not  unintentionally  turn  ordinary
citizens  into  criminals.”    Nosal,  676  F.3d  at  863.    While  the
Government  might  promise  that  it  would  not  prosecute  an
individual  for  checking  Facebook  at  work,  we  are  not  at  liberty  to
take prosecutors at their word in such matters.  A court should not
uphold  a  highly  problematic  interpretation  of  a  statute  merely
because the Government promises to use it responsibly.  See United
States v. Stevens, 559 U.S. 460, 480 (2010). 

                             CONCLUSION

       For these reasons, we AFFIRM the judgment of acquittal as to
the  count  of  conspiracy  to  kidnap,  and  REVERSE  the  judgment  of
conviction  as  to  the  count  of  improperly  accessing  a  computer  in
violation of the CFAA.




                                      38
                                     UNITED STATES V. VALLE 
             
 1    STRAUB, Circuit Judge, dissenting: 

 2          This case is important.  It is important to the role we have traditionally 

 3    allotted to juries in our criminal justice system.  It is important to the rule which 

 4    requires judges to apply the laws written by the people’s Congress, particularly 

 5    to police conduct which utilizes official databases to access information about 

 6    citizens where such is not part of official action.  Because the majority opinion 

 7    seeks to enshrine all the conduct in this case in an academic protective halo, I 

 8    find it necessary to offer the realistic context of this controversy. 

 9          This is not a case about governmental intrusion on one’s personal 

10    inclinations and fantasies nor is it a case about governmental punishment of 

11    one’s thoughts.  It is, instead, a jury’s determination of guilt for a conspiracy 

12    based on definitive conduct.  This is not a case of confused, accidental, or 

13    otherwise inappropriate use of a law enforcement database.  It is, instead, a 

14    police officer’s use of the official database to obtain, outside the boundaries of his 

15    official duties, data about a woman whom he knew. 

16          Having so noted the context of this appeal, I now proceed to presentation 

17    of the facts and applicable law. 
                                    UNITED STATES V. VALLE 
             
 1                                           *   *   * 

 2          Defendant‐Appellant/Defendant‐Appellee Gilberto Valle was convicted by 

 3    a jury of conspiracy to kidnap (Count I) and of improperly accessing a computer 

 4    in violation of the Computer Fraud and Abuse Act (“CFAA”) (Count II).  Valle 

 5    moved for a judgment of acquittal on both counts.  As to Count I, the District 

 6    Court (Paul G. Gardephe, Judge) granted Valle’s motion, finding that the 

 7    evidence at trial was insufficient to support the jury’s verdict, and entered a 

 8    judgment of acquittal.  As to Count II, the District Court denied Valle’s motion, 

 9    rejecting Valle’s argument that the CFAA did not proscribe his conduct, and 

10    entered a judgment of conviction.  

11          The majority affirms the judgment of acquittal in respect of Count I and 

12    reverses the judgment of conviction in respect of Count II.  I would instead 

13    vacate the District Court’s judgment of acquittal in respect of Count I, affirm the 

14    District Court’s judgment of conviction in respect of Count II, and remand for 

15    further proceedings.  Therefore, I respectfully dissent. 




                                               ‐2‐ 
                                      UNITED STATES V. VALLE 
              
 1    I.     Conspiracy to Kidnap (Count I) 

 2           The Sixth Amendment right to trial by jury is a “fundamental reservation 

 3    of power in our constitutional structure,” Blakely v. Washington, 542 U.S. 296, 306 

 4    (2004), and reflects our “deep commitment . . . to the right of jury trial in serious 

 5    criminal cases as a defense against arbitrary law enforcement,” Duncan v. 

 6    Louisiana, 391 U.S. 145, 156 (1968).  “Just as suffrage ensures the people’s ultimate 

 7    control in the legislative and executive branches, jury trial is meant to ensure 

 8    their control in the judiciary.”  Blakely, 542 U.S. at 306; see also United States v. 

 9    Bailey, 444 U.S. 394, 435 (1980) (Blackmun, J., dissenting) (“The jury is the 

10    conscience of society and its role in a criminal prosecution is particularly 

11    important.”).  In this “strict division of authority between judge and jury,” 

12    Blakely, 542 U.S. at 313, it is the sole responsibility of the jury to weigh evidence 

13    and reach the ultimate conclusion of guilt or innocence, see United States v. 

14    Gaudin, 515 U.S. 506, 514 (1995); Jackson v. Virginia, 443 U.S. 307, 319 (1979).   

15           To preserve the jury’s broad fact‐finding discretion, a court can enter a 

16    judgment of acquittal only if the evidence of guilt is “nonexistent or so meager 

17    that no reasonable jury could find guilt beyond a reasonable doubt.”  United 

                                                  ‐3‐ 
                                      UNITED STATES V. VALLE 
              
 1    States v. Espaillet, 380 F.3d 713, 718 (2d Cir. 2004) (internal quotation marks 

 2    omitted).  In making this determination, a court must defer to the jury’s 

 3    resolution of evidentiary conflicts.  Jackson, 443 U.S. at 319; see also United States v. 

 4    Hamilton, 334 F.3d 170, 179 (2d Cir.) (“[W]e must defer to the jury’s resolution of 

 5    the weight of the evidence and the credibility of the witnesses, and to the jury’s 

 6    choice of the competing inferences that can be drawn from the evidence.” 

 7    (internal quotation marks, citations, and brackets omitted)), cert. denied, 540 U.S. 

 8    985 (2003).  We therefore view the evidence in the light most favorable to the 

 9    government and draw all reasonable inferences in its favor.  Jackson, 443 U.S. 

10    at 319; see also United States v. Kozeny, 667 F.3d 122, 139 (2d Cir. 2011) (noting the 

11    “heavy burden” that a defendant faces when seeking to overturn a jury’s 

12    verdict), cert. denied, 133 S. Ct. 1794 (2013). 

13           The majority blatantly disregards these constraints on a court’s review of a 

14    jury’s verdict and accords to itself the power to “identify” and “discern[]” “[t]he 

15    line between fantasy and criminal intent.”  Maj. Op. at 4.  Rather, it was, and 

16    remains, for the jury to determine the factual question of whether Valle had 

17    criminal intent.  The jury considered and rejected Valle’s defense that he was 

                                                  ‐4‐ 
                                    UNITED STATES V. VALLE 
            
 1    simply pretending to commit a crime.  It instead found, beyond a reasonable 

 2    doubt, that Valle actually and genuinely conspired to kidnap someone.  The 

 3    majority’s eloquent prose on the importance of protecting thoughts from 

 4    criminal punishment, see id. at 4–5—perhaps better suited for an opinion editorial 

 5    than a judicial opinion—is thus irrelevant, because the jury did not convict Valle 

 6    for fantasizing.  We are left to determine only whether the evidence, viewed in 

 7    the light most favorable to the government, was sufficient for the jury to reach its 

 8    verdict. 

 9          In reaching its conclusion, the majority pays lip service to the standard we 

10    apply in evaluating the sufficiency of the evidence, but then usurps the jury’s 

11    role by weighing competing inferences and explanations of the evidence rather 

12    than viewing it in the government’s favor.  Such an undertaking is plainly 

13    inappropriate in this context.   

14          Perhaps most tellingly, the majority imprudently structures its analysis to 

15    support its predetermined outcome by viewing the evidence “in its parts,” rather 

16    than considering “the government’s case in its totality,” United States v. Hawkins, 

17    547 F.3d 66, 70 (2d Cir. 2008) (internal quotation marks and brackets omitted): it 

                                               ‐5‐ 
                                    UNITED STATES V. VALLE 
               
 1    first concludes that Valle’s online communications—viewed in isolation—are 

 2    “indistinguishable” from the purported “fantasy” communications, see Maj. Op. 

 3    at 14, and then proceeds to reject the remaining evidence (of Valle’s overt acts in 

 4    furtherance of the conspiracy) as insufficient on its own to support the 

 5    conviction, see id. at 25–27.  When considered properly with the deference that 

 6    we must apply, however, the jury’s guilty verdict on the count of conspiracy to 

 7    kidnap was sufficiently supported by the evidence presented at trial. 

 8          A.     The Evidence Supporting the Jury’s Verdict, Viewed in the Light 
 9                 Most Favorable to the Government 

10          To decide that Valle was guilty of conspiracy to kidnap, all that the jury 

11    had to find was sufficient evidence in respect of one alleged coconspirator and 

12    one intended victim.  See Kozeny, 667 F.3d at 131–32; United States v. Thomas, 54 

13    F.3d 73, 81 (2d Cir. 1995).  The evidence at trial provided a sufficient basis for the 

14    jury to conclude that Valle made an agreement with Dale Bollinger, a man he met 

15    on darkfetishnet.com, to kidnap and murder Kimberly Sauer, one of Valle’s 

16    friends from college.   

17          During the earliest communication in evidence between Valle and 

18    Bollinger, Valle sought Bollinger’s assistance kidnapping and cannibalizing 
                                                ‐6‐ 
                                      UNITED STATES V. VALLE 
           
 1    women, noting Bollinger’s claimed experience, and shared pictures with 

 2    Bollinger of potential victims.  Bollinger accepted Valle’s offer, stating that, 

 3    although he lived in England, it would be easy for him to travel to Valle and help 

 4    him.   

 5              The two focused on Kimberly Sauer as their preferred target.  Valle told 

 6    Bollinger that she would be “the easiest” to abduct.  App’x at 81.  He explained 

 7    that, because he knew her personally, he could “just show up at her home 

 8    unannounced” without “alert[ing] her” in order to “knock her out . . . and 

 9    kidnap her.”  Id. at 82.  Valle suggested a “Labor Day cookout,” with Sauer “as 

10    the main course.”  Id. at 86.  Bollinger replied that he was “looking forward to it,” 

11    id., and would search for affordable plane tickets.   

12              In multiple conversations over the course of a few weeks, Valle and 

13    Bollinger continued discussing the details of abducting and murdering Sauer.  

14    They considered logistical and practical concerns.  They planned to use 

15    chloroform to incapacitate her, which Valle offered to make himself.  They 

16    discussed stalking Sauer “in the evening,” id. at 82, noting that she lived alone, in 

17    a small house, far from family that might notice her absence.  Valle offered to “do 

                                                 ‐7‐ 
                                      UNITED STATES V. VALLE 
              
 1    a dry run,” in which he would “show up randomly one day just being in the 

 2    neighborhood.”  Id. at 93.  They also decided to cover the trunk of Valle’s car in 

 3    plastic bags and use “gloves and a new pair of really cheap, common trainers” 

 4    that should be destroyed after the abduction, “probably by burning.”  Id. at 95.  

 5    They agreed that when buying materials they should use cash.   

 6           They also developed their plans to cook and eat Sauer.  Valle and Bollinger 

 7    debated the merits of roasting Sauer alive in an oven or over a rotisserie.  They 

 8    further discussed how she should be gagged and butchered.  Valle promised to 

 9    get a “brand new set of knives,” and Bollinger advised that they would need a 

10    “cleaver, not a saw.”  Id. at 88.   

11           As they plotted Sauer’s abduction, Bollinger and Valle expressed 

12    excitement about their plan.  Valle shared his happiness that Bollinger was “on 

13    board” and said that he loved imagining Sauer “asleep right now not having the 

14    slightest clue of what we have planned.”  Id. at 90.  When Bollinger replied that 

15    he was “looking forward to it so much,” Valle said that he could not wait to “see 

16    the look on her face when she wakes up naked and tied up.”  Id. at 96.  Valle 

17    noted that it was good that they were “brainstorm[ing],” because 

                                                ‐8‐ 
                                    UNITED STATES V. VALLE 
             
 1    “everything[ ]needs to be perfect.”  Id. at 93.  They would “talk in great detail” 

 2    about “every step,” suggested Valle, “beginning with the rag in her face.”  Id.   

 3           Bollinger and Valle confirmed to each other their genuine intention to 

 4    follow through on their plan.  At one point, Bollinger asked Valle, “You WILL go 

 5    through with this?  I’ve been let down before.  That’s why i [sic] tend to work 

 6    alone.”  Id. at 91.  Valle immediately replied “yes,” adding that Sauer would 

 7    “never see it coming” and that he was anxious to kidnap and eat her.  Id.  Valle 

 8    later stated that “kidnapping” Sauer and “getting away with it” was an “absolute 

 9    truth.”  Id. at 93. 

10           Valle took what could be viewed reasonably as concrete steps to further 

11    his plan with Bollinger.  He sent Bollinger a “blueprint” of their plot, id. at 100, 

12    entitled “Abducting and Cooking Kimberly,” id. at 267, which was consistent 

13    with what Valle and Bollinger had discussed up to that point.  Valle searched the 

14    internet for Sauer’s name, “how to kidnap someone,” id. at 383, “how to abduct a 

15    girl,” id. at 384, “[g]ood methods to kidnap someone,” id., “how to knock 

16    someone unconscious,” id. at 385, “how to chloroform a girl,” id., “how to tie 

17    someone up,” id. at 396, “most secure bondage,” id., and “how to hogtie a girl,” 

                                                ‐9‐ 
                                   UNITED STATES V. VALLE 
               
 1    id. at 388.  And Valle planned a trip, with his wife and young child, to Maryland, 

 2    where Sauer lived.  Valle contacted Sauer before the trip, and they planned a 

 3    lunch while he and his family were in Maryland.   

 4          Before leaving for Maryland, Valle had further discussions with Bollinger.  

 5    Valle explained that his lunch with Sauer would stimulate ideas for how to cook 

 6    her, remarking that when he saw her, his mouth would “be watering.”  Id. at 110.  

 7    The two also discussed the lunch as a way to confirm their choice of Sauer as 

 8    their preferred target.  When Valle had a moment of indecision about whether to 

 9    target different women instead of Sauer, Bollinger advised that they “[k]eep the 

10    others as spares” and “see how” the lunch with Sauer goes.  Id. at 111.  Bollinger 

11    further wished Valle “good luck,” id. at 116, cautioned him to act normally 

12    during the lunch—because he would be a “suspect” when Sauer “goes missing,” 

13    id. at 102—and asked him to report what he learned.   

14          On the trip to Maryland, Valle text‐messaged Sauer that he had driven 

15    past her place of work.  Sauer found the text message strange and doubted that 

16    her other friends knew where she worked.  Shortly after having lunch with 




                                             ‐10‐ 
                                     UNITED STATES V. VALLE 
             
 1    Sauer, Valle wrote to Bollinger that Sauer “looked absolutely mouthwatering.”  

 2    Id. at 117.   

 3           B.        The Crime of Conspiracy 

 4           “To be complete, a conspiracy simply requires (i) an agreement about the 

 5    object of the conspiracy, (ii) specific intent to achieve that object, and (iii) an overt 

 6    act in furtherance of the agreement.”  United States v. Wallace, 85 F.3d 1063, 1068 

 7    (2d Cir. 1996).  A defendant is guilty of conspiracy so long as he “agreed on the 

 8    essential nature of the plan,” which need not accompany a fully‐formed plot to 

 9    constitute an illegal conspiracy.  United States v. Eppolito, 543 F.3d 25, 47 (2d Cir. 

10    2008) (internal quotation marks omitted); see also United States v. Rosa, 17 F.3d 

11    1531, 1543–44 (2d Cir.), cert. denied, 513 U.S. 879 (1994). 

12           The evidence at trial, viewed in the light most favorable to the 

13    government, supported the jury’s conclusion that Valle and another agreed to 

14    commit a kidnapping, intended at the time to do so, and performed at least one 

15    overt act in furtherance of their agreement, such as Valle’s creation of the 

16    “blueprint” or meeting Sauer in Maryland.  The jury could reach the conclusion 

17    that a conspiracy was formed even though, as it happened, Valle and Bollinger 

                                                ‐11‐ 
                                      UNITED STATES V. VALLE 
             
 1    ultimately made no attempt to kidnap Sauer on Labor Day.  A conspiratorial 

 2    agreement is a distinct crime that is punishable regardless of whether the plan is 

 3    later abandoned.  See United States v. Jimenez Recio, 537 U.S. 270, 275 (2003) 

 4    (explaining that a conspiracy “poses a threat to the public over and above the 

 5    threat of the commission of the relevant substantive crime” (internal quotation 

 6    marks omitted)).   

 7             C.    The Jury’s Reasonable Inferences 

 8             In spite of Valle and Bollinger’s express agreement in their written 

 9    communications to kidnap Sauer, the majority concludes that the jury acted 

10    irrationally when it found Valle guilty of conspiracy to kidnap.  The majority 

11    reasons that, because Valle fantasized about cannibalism with others over the 

12    internet, it was irrational to believe that Valle and Bollinger meant what they said 

13    to each other.  See Maj. Op. at 25.  In my view, however, the majority fails to 

14    respect the reasonable inferences that the jury could have made in determining 

15    that Valle’s plot with Bollinger—unlike his other online communications—was 

16    real. 




                                                ‐12‐ 
                                                       UNITED STATES V. VALLE 
                  
 1               In stark contrast to any of Valle’s other online communications, Valle took 

 2    actions in the real world that the jury could conclude were done to effectuate his 

 3    plot with Bollinger.  Valle visited Sauer in Maryland, drove past her workplace, 

 4    and had lunch with her—a lunch that he and Bollinger discussed as a way to 

 5    further their plans.1  But this was hardly, as the majority suggests, the “only 

 6    meaningful difference,” id., between the plot concerning Sauer and the so‐called 

 7    “fantasy chats.”  Only in Valle’s conversation with Bollinger, for example, did the 

 8    jury have evidence of a “blueprint” that Valle made of the plot. 

 9               The jury could also have found that the nature of Valle’s conversations 

10    with Bollinger were distinct in tenor and tone.  The detail of Valle’s plans with 

11    Bollinger was unparalleled in his communications with others.  And though 

12    Valle made allusions to being serious in certain of the supposed “fantasy chats,” 




                                                    
      1 As noted earlier, Valle and Bollinger discussed the lunch over the course of multiple 
      conversations and expressly referred to it as a way to confirm their choice of Sauer and inspire 
      ideas for cannibalizing her.  See supra at 10–11.  In light of these discussions, it is not clear how 
      the majority can contend that Valle and Bollinger’s communications “leading up to and 
      following the lunch” make it “impossible to conclude” that the lunch was in furtherance of their 
      plot.  Maj. Op. at 26.   



                                                                ‐13‐ 
                                    UNITED STATES V. VALLE 
              
 1    at no point did he state so unequivocally, as he did to Bollinger, that it was an 

 2    “absolute truth” that he and Bollinger would kidnap Sauer.  App’x at 93.   

 3          Other evidence further supported the jury’s conclusion that Valle’s plot 

 4    with Bollinger was more than mere fantasy.  Valle’s internet searches between 

 5    the date of his first conversation with Bollinger and his lunch with Sauer were 

 6    particularly relevant to his plan with Bollinger.  The majority concedes that 

 7    Valle’s internet searches could have provided “relevant proof of intent,” but 

 8    nevertheless dismisses them because, in its view, Valle’s searches “occurred in a 

 9    context of deep fantasy.”  Maj. Op. at 21.  This flawed analysis commits the 

10    fallacy of petitio principii (circular reasoning) because “what is to be proved is 

11    implicitly presumed as true in the premise.”  Black’s Law Dictionary 1329 (10th 

12    ed. 2014); see also Adams v. Gould, Inc., 687 F.2d 27, 30 (3d Cir. 1982) (explaining 

13    that “the fallacy of petitio principii” occurs when one “assum[es] the 

14    conclusion”), cert. denied, 460 U.S. 1085 (1983); Nico v. Comm’r of Internal Revenue, 

15    565 F.2d 1234, 1238 (2d Cir. 1977) (“this court by all means eschews petitio 

16    principii”).  The majority concludes that Valle was engaged in fantasy based on 

17    its reading of his written communications and then finds his internet searches 

                                               ‐14‐ 
                                                       UNITED STATES V. VALLE 
             
 1    consistent with this preordained conclusion.  The jury, however, may have 

 2    considered Valle’s internet searches in deciding that very issue—whether Valle 

 3    was engaged only in fantasy.   

 4               The jury could have also considered Valle’s post‐arrest statement to a 

 5    government agent that Bollinger was “more serious” about their discussions than 

 6    other individuals with whom Valle communicated.  Trial Tr. at 1031.   

 7               The majority opinion takes pains to conjure innocent explanations for this 

 8    evidence.  Perhaps Valle’s lunch with Sauer was just a normal social interaction.  

 9    See Maj. Op. at 24–26.  Maybe Valle withheld from Bollinger Sauer’s address 

10    because he did not intend to actually harm her.  See id. at 24–25.  Possibly Valle 

11    conducted internet searches on how to kidnap someone simply because he had a 

12    general interest in crime rather than criminal intent.2  See id. at 21.  These are 

13    perspectives on the evidence that the jury conceivably could have found 

14    persuasive but did not.  It was the jury’s sole prerogative to decide how to 

                                                    
      2 Unlike the majority, the jury did not determine that Valle was merely “interested in committing 

      acts of sexualized violence against women,” Maj. Op. at 21; it concluded—beyond a reasonable 
      doubt—that Valle actually conspired to commit a kidnapping.   



                                                                ‐15‐ 
                                     UNITED STATES V. VALLE 
             
 1    interpret the evidence presented, and the majority’s notions of how the evidence 

 2    should instead have been interpreted are incompatible with our obligation to 

 3    respect the jury’s fact‐finding role by viewing the evidence in the light most 

 4    favorable to the government and drawing all reasonable inferences in its favor.  

 5    See United States v. Aguiar, 737 F.3d 251, 265 (2d Cir. 2013) (“We agree that much 

 6    of the evidence could be read to have an innocent meaning, but when the 

 7    evidence raises two permissible inferences then we must resolve such conflicts in 

 8    favor of the prosecution.”), cert. denied, 135 S. Ct. 400 (2014); United States v. 

 9    Friedman, 998 F.2d 53, 56 (2d Cir. 1993) (explaining that “[i]t is not for [the court] 

10    to weigh . . . competing inferences and explanations” to ascertain “which 

11    explanation [of defendant’s conduct] is more likely”); see also, e.g., United States v. 

12    Pavulak, 700 F.3d 651, 670 (3d Cir. 2012) (rejecting defendant’s contention that his 

13    requests to see a child naked were “facetious ‘banter’” and “fantasies,” because it 

14    was not for the court “to weigh the evidence”), cert. denied, 133 S. Ct. 2047 (2013); 

15    United States v. Dwinells, 508 F.3d 63, 74 (1st Cir. 2007) (acknowledging that 

16    defendant’s response to charges of attempted enticement of a minor—“that he 

17    was merely role‐playing and thought that the communications were mutually 

                                                ‐16‐ 
                                    UNITED STATES V. VALLE 
             
 1    entertained fantasies”—was “plausible” and “buttressed by [his] persistent 

 2    dodging of suggestions that he and his correspondents meet,” but concluding 

 3    that “the government’s theory of the case . . . also was plausible,” and that 

 4    “[w]hen the record is fairly susceptible to two competing scenarios, the choice 

 5    between those scenarios ordinarily is for the jury”), cert. denied, 554 U.S. 922 

 6    (2008). 

 7          For each assessment of the evidence made by the majority in contravention 

 8    of the jury’s finding of guilt, there is a contrary light through which the evidence 

 9    can be viewed—in fact, must be viewed—that supports the jury’s conclusion.   

10          The majority notes, for instance, that in his conversations with Bollinger, 

11    Valle lied about certain seemingly important facts (such as where he lived, 

12    whether he knew Sauer’s address, and whether he owned a secluded mountain 

13    house).  See Maj. Op. at 23–25.  The majority similarly points out that Valle’s 

14    “blueprint” of Sauer’s abduction listed inaccurately much of Sauer’s identifying 

15    information.  See id. at 23.  But Valle’s misstatements hardly demonstrate a lack of 

16    intent.  For instance, the jury could have rationally inferred from the evidence 

17    that, while the plan was still developing, Valle misled Bollinger because he did 

                                               ‐17‐ 
                                      UNITED STATES V. VALLE 
             
 1    not fully trust him.  Valle’s “blueprint” obscures information about Sauer that 

 2    could be used to find her easily, such as her last name, but other information in 

 3    the document is, by contrast, accurate (e.g., Sauer’s picture, marital status, lack of 

 4    tattoos).  Bollinger, in fact, expressly assumed that mistrust was Valle’s reason 

 5    for not sharing certain information; when Valle claimed not to know Sauer’s 

 6    address, Bollinger remarked, “not like I’ll get there a day early!”  App’x at 101.  

 7    And Valle’s lies about what he possessed to facilitate the crime—such as a 

 8    secluded mountain house—were in response to Bollinger’s concerns about the 

 9    plan’s effectiveness; the jury could have reasoned that Valle fibbed to ensure 

10    Bollinger’s interest.  Valle would not be the first defendant to mislead a 

11    coconspirator, and his misstatements do not negate the jury’s verdict.  E.g., 

12    United States v. Gersh, 328 F.2d 460, 462 (2d Cir.) (stating that there was “no less a 

13    meeting of the minds” because coconspirators decided to deceive each other), 

14    cert. denied, 377 U.S. 992 (1964); cf. United States v. Farley, 607 F.3d 1294, 1335 (11th 

15    Cir.) (rejecting defendant’s assertion that his lack of intent was demonstrated by 

16    lies to his coconspirator about details in their plot to sexually abuse a minor), cert. 

17    denied, 562 U.S. 945 (2010). 

                                                ‐18‐ 
                                    UNITED STATES V. VALLE 
              
 1           The majority discounts Valle’s internet searches as demonstrating merely 

 2    an “interest” in criminal activity.  See Maj. Op. at 21.  But the jury could certainly 

 3    reasonably deduce that Valle’s inquiries into how to incapacitate, bind, and 

 4    kidnap women—all conducted contemporaneously with his conversations with 

 5    Bollinger about abducting Sauer—provided a strong indication of criminal 

 6    intent. 

 7           The majority likewise supposes that the improbability of Valle and 

 8    Bollinger’s plot suggests that it was no more than fantasy.  Valle and Bollinger 

 9    met on a sexual fetish website, knew almost nothing about each other, barely 

10    discussed the logistics of Bollinger traveling thousands of miles to assist Valle, 

11    developed a “blueprint” that was “no more detailed than . . . Valle’s Internet 

12    chats,” id. at 25, and let their target date for Sauer’s abduction pass without 

13    comment.  Yet Valle and Bollinger explicitly stated that their plans were 

14    incomplete and needed more work.  When Valle sent Bollinger the “blueprint,” 

15    in fact, he acknowledged that “obviously a lot has to be added” because they 

16    were “in the beginning stages.”  App’x at 100.  And throughout their discussions 

17    of Sauer, Valle and Bollinger contemplated additional or alternative targets.  The 

                                               ‐19‐ 
                                    UNITED STATES V. VALLE 
             
 1    evidence supports the inference that Valle and Bollinger agreed on a basic 

 2    framework and set an aspirational date but then focused on other targets or 

 3    plans that they later found more appealing. 

 4          The majority also suggests that the jury lacked evidence of Bollinger’s 

 5    criminal intent.  See Maj. Op. at 27.  To the contrary, the only evidence at trial as 

 6    to Bollinger was his written conversations with Valle, in which he unequivocally 

 7    established intent by expressly agreeing to help Valle kidnap Sauer.  The 

 8    majority’s analysis as to why the jury should have disbelieved Valle’s intent is 

 9    irrelevant to the question of Bollinger’s intent.  Whereas the majority points to 

10    Valle’s other online conversations to contend that his statements to Bollinger 

11    were feigned, no such evidence existed as to Bollinger. 

12          D.     The Jury’s Verdict Was Sufficiently Supported by the Evidence 

13          As judges reviewing the sufficiency of the evidence in a criminal trial, 

14    given the grave importance of the event, it can be tempting to view the evidence 

15    in the light most convincing to us, to discount plausible factual inferences that 

16    we find unpersuasive, and to conclude that if we do not believe that the evidence 

17    proved guilt beyond a reasonable doubt, then no rational juror could have so 

                                               ‐20‐ 
                                     UNITED STATES V. VALLE 
            
 1    found.  That, however, is simply not the standard to which we are bound, see 

 2    Jackson, 443 U.S. at 318–19; United States v. Josephberg, 562 F.3d 478, 488 (2d Cir.) 

 3    (“The weight of the evidence is a matter for argument to the jury, not a ground 

 4    for reversal on appeal.” (internal quotation marks omitted)), cert. denied, 558 U.S. 

 5    965 (2009), and we must be diligent not to overreach into the jury’s domain, cf. 

 6    United States v. Butler, 297 U.S. 1, 79 (1936) (Stone, J., dissenting) (“[T]he only 

 7    check upon our own exercise of power is our own sense of self‐restraint.”).  Our 

 8    “deference to the jury’s findings is especially important” in a conspiracy case, 

 9    “because a conspiracy by its very nature is a secretive operation, and it is a rare 

10    case where all aspects of a conspiracy can be laid bare in court with the precision 

11    of a surgeon’s scalpel.”  United States v. Santos, 541 F.3d 63, 70 (2d Cir. 2008) 

12    (internal quotation marks omitted), cert. denied, 555 U.S. 1122 (2009).   

13          Here, I fear the majority treads beyond the strict limitations of our review 

14    by improperly weighing competing inferences and explanations of the 

15    evidence—as if deciding a motion for a new trial instead of reviewing a 

16    judgment of acquittal—rather than viewing it, as we must, “in its totality,” 

17    Hawkins, 547 F.3d at 70 (internal quotation marks), and in the government’s 

                                                ‐21‐ 
                                     UNITED STATES V. VALLE 
              
 1    favor, see Tibbs v. Florida, 457 U.S. 31, 45 (1982) (recognizing “lower limit on an 

 2    appellate court’s definition of evidentiary sufficiency” compared to evidentiary 

 3    weight); see also, e.g., United States v. Autuori, 212 F.3d 105, 120 (2d Cir. 2000) 

 4    (affirming grant of motion for new trial while reversing judgment of acquittal).   

 5          All that was required to find Valle guilty of conspiracy was proof of one 

 6    agreement with one coconspirator to kidnap one target, as well as one overt act.  

 7    See Wallace, 85 F.3d at 1068.  Even if the government’s evidence was insufficient 

 8    in respect of each of the other four alleged kidnapping conspiracies, see Maj. Op. 

 9    at 6–7, Valle’s conversations with Bollinger about kidnapping and cannibalizing 

10    Sauer, together with Valle’s overt acts, such as his trip to Maryland, were enough 

11    for the jury to rationally find that Valle committed the crime of conspiracy to 

12    kidnap, see United States v. Berger, 224 F.3d 107, 113 (2d Cir. 2000) (“[T]he 

13    government need[] only [] prove agreement on one of the objectives charged in 

14    the indictment in order to establish that a conspiracy existed.”). 

15          Of course, a jury can never determine with complete certainty what a 

16    criminal defendant was thinking at a particular moment.  But here the jury had 

17    sufficient evidence to conclude, beyond a reasonable doubt, that Valle and 

                                                ‐22‐ 
                                                       UNITED STATES V. VALLE 
             
 1    Bollinger meant exactly what they said to each other.  See United States v. Rowe, 56 

 2    F.2d 747, 749 (2d Cir.) (L. Hand, J.) (“A jury alone could say whether in such a 

 3    setting the hearer ought to have understood that the utterances were not to be 

 4    taken at their face . . . .”), cert. denied, 286 U.S. 554 (1932).  Valle and Bollinger 

 5    targeted Sauer because she would be easy to kidnap, spent hours plotting her 

 6    abduction, and repeatedly stated that they were serious—and excited—about 

 7    their plan.  Their words were corroborated by Valle’s trip to Maryland, 

 8    contemporaneous internet searches, blueprint for abducting and cooking Sauer, 

 9    and post‐arrest assertion that Bollinger was “more serious” than others with 

10    whom Valle communicated.3  The jury could reasonably deduce that the tenor of 

11    Valle’s conversations with Bollinger, together with his real‐world actions, proved 

12    beyond a reasonable doubt that the plot to kidnap Sauer was no fantasy.  We 

13    cannot second‐guess the jury’s rational conclusion.  See Jackson, 443 U.S. at 319; 

14    United States v. Allied Stevedoring Corp., 241 F.2d 925, 930 (2d Cir.) (L. Hand, J.) 

                                                    
      3 This evidence, viewed in the light most favorable to the government and “in its totality,” 

      United States v. Florez, 447 F.3d 145, 154 (2d Cir.), cert. denied, 549 U.S. 1040 (2006), is not merely 
      “some incriminating evidence,” Maj. Op. at 26, whatever that may mean. 



                                                                ‐23‐ 
                                     UNITED STATES V. VALLE 
            
 1    (“What weight the jury should give to [the] evidence was for them, and them 

 2    alone, provided that it satisfied their minds beyond any fair doubt.”), cert. denied, 

 3    353 U.S. 984 (1957). 

 4          I would thus vacate the District Court’s judgment of acquittal in respect of 

 5    Count I and remand for the District Court to consider Valle’s alternative 

 6    arguments for acquittal, which were raised below but did not form the basis for 

 7    the District Court’s decision.   

 8  II.     Computer Fraud and Abuse Act (Count II) 

 9          Valle was convicted of conducting a computer search that exceeded his 

10    authorized access to a federal law enforcement database, in violation of the 

11    Computer Fraud and Abuse Act, 18 U.S.C. § 1030.  Because I agree with the 

12    District Court that Valle’s conduct is proscribed by the plain language of the 

13    CFAA, I would affirm his conviction.   

14          The CFAA imposes criminal penalties on anyone who “intentionally 

15    accesses a computer without authorization or exceeds authorized access, and 

16    thereby obtains . . . information from any department or agency of the United 

17    States.”  18 U.S.C. § 1030(a)(2)(B).  The phrase “exceeds authorized access” is 

                                               ‐24‐ 
                                     UNITED STATES V. VALLE 
             
 1    defined as “access[ing] a computer with authorization” to obtain “information in 

 2    the computer that the accesser is not entitled so to obtain.”  Id. § 1030(e)(6).  The 

 3    CFAA therefore protects information belonging to the United States both from 

 4    those who lack any authorization to access the computer system and from those, 

 5    like Valle, who did not comply with restrictions on their authorized access. 

 6          The evidence at trial established that, by entering the name “Maureen 

 7    Hartigan” into a federal law enforcement database, Valle obtained information 

 8    that he was “not entitled so to obtain.”  See United States v. Valle, 301 F.R.D. 53, 

 9    109–10 (S.D.N.Y. 2014).  Valle was instructed repeatedly that he had permission 

10    to use his credentials to access the federal National Crime Information Center 

11    (“NCIC”) database only when “required to do so in the course of [his] official 

12    duties and responsibilities” as a police officer, and that there were “no exceptions 

13    to this policy.”  App’x at 61–62.  Valle was warned that accessing law 

14    enforcement databases for non‐official purposes was improper and that the 

15    penalties for so doing included termination and prosecution.  And Valle 

16    concedes that he had no legitimate law enforcement purpose when he queried 

17    the database for the name “Maureen Hartigan.”  See Valle, 301 F.R.D. at 110 (“It is 

                                                ‐25‐ 
                                     UNITED STATES V. VALLE 
            
 1    undisputed that Valle had no law enforcement purpose for querying Hartigan’s 

 2    name . . . .”).   

 3           The majority nonetheless holds that, because Valle possessed the technical 

 4    credentials to access the NCIC database and query Hartigan’s name, he did not 

 5    exceed his authorized access by so doing.  See Maj. Op. at 29, 37–38.  In reaching 

 6    this result, the majority discovers ambiguity in the statutory language where 

 7    there is none.  Under the plain language of the statute, Valle exceeded his 

 8    authorized access to a federal database in violation of the CFAA.   

 9           Statutory construction must “begin with the language employed by 

10    Congress and the assumption that the ordinary meaning of that language 

11    accurately expresses the legislative purpose.”  Shi Liang Lin v. U.S. Dep’t of Justice, 

12    494 F.3d 296, 305 (2d Cir. 2007) (en banc) (internal quotation marks omitted), cert. 

13    denied, 553 U.S. 1053 (2008).  “Congress says in a statute what it means and means 

14    in a statute what it says there.”  Id. 

15           As the majority concedes, a preponderance of our sister circuits 

16    interpreting the term “exceeds authorized access” have concluded that the 

17    statute unambiguously encompasses conduct of the type engaged in by Valle.  

                                                ‐26‐ 
                                     UNITED STATES V. VALLE 
            
 1    See Maj. Op. at 31; see also United States v. Rodriguez, 628 F.3d 1258, 1263 (11th Cir. 

 2    2010), cert. denied, 131 S. Ct. 2166 (2011); United States v. John, 597 F.3d 263, 270–73 

 3    (5th Cir. 2010); Int’l Airport Ctrs., LLC v. Citrin, 440 F.3d 418, 420–21 (7th Cir. 

 4    2006); EF Cultural Travel BV v. Explorica, Inc., 274 F.3d 577, 581–84 (1st Cir. 2001).  

 5    The Eleventh Circuit, in United States v. Rodriguez, affirmed the conviction of a 

 6    Social Security Administration employee who obtained personal information 

 7    about former girlfriends and other women from federal databases that he was 

 8    authorized to use only for business reasons.  628 F.3d at 1260–63.  Rodriguez 

 9    argued that he did not violate Section 1030(a)(2)(B) because he accessed 

10    databases that he was authorized to use as a Social Security Administration 

11    employee.  See id. at 1263.  The Eleventh Circuit rejected his argument, explaining 

12    that Rodriguez clearly “exceed[ed] his authorized access” because “his access of 

13    the victims’ personal information was not in furtherance of his duties” as an 

14    employee.  Id.   

15          Similarly, in United States v. John, the Fifth Circuit found that a bank 

16    employee exceeded her authorized access when, in order to facilitate fraud, she 

17    accessed confidential customer information in contravention of her employer’s 

                                                ‐27‐ 
                                                       UNITED STATES V. VALLE 
              
 1    restrictions on computer use.  597 F.3d at 270–73.  There, as here, the defendant 

 2    was aware that her employer’s “official policy,” which was reiterated in training 

 3    programs she attended, “prohibited misuse of the company’s internal computer 

 4    systems and confidential . . . information.”  Id. at 272.   

 5               The majority concludes that these courts “looked only at the culpable 

 6    behavior of the defendants before them, and failed to consider the effect on 

 7    millions of ordinary citizens caused by the statute’s unitary definition of ‘exceeds 

 8    authorized access.’”  Maj. Op. at 36 (internal quotation marks omitted).  It notes 

 9    concerns, articulated by two of our sister circuits, about the potentially expansive 

10    scope of the CFAA.4  See id. at 31, 35–36, 38 (discussing United States v. Nosal, 676 

11    F.3d 854, 859–63 (9th Cir. 2012) (en banc) (observing that a broad construction of 

12    the CFAA “would make criminals of large groups of people who have little 

                                                    
      4 These concerns address Section 1030(a)(2)(C) of the CFAA, which prohibits exceeding 
      authorized access to a computer to obtain “information from any protected computer.”  18 
      U.S.C. § 1030(a)(2)(C).  The CFAA defines “protected computer” as, among other things, a 
      computer “which is used in or affecting interstate or foreign commerce or communication,” id. 
      § 1030(e)(2)(B), a definition that has been interpreted to encompass any computer with an 
      internet connection, see United States v. Yücel, 97 F. Supp. 3d 413, 418–19 (S.D.N.Y. 2015) 
      (collecting cases and noting “widespread agreement in the case law” that “protected computer” 
      includes any internet‐connected computer).  Valle was not charged under Section 1030(a)(2)(C). 



                                                                ‐28‐ 
                                      UNITED STATES V. VALLE 
             
 1    reason to suspect they are committing a federal crime” (internal quotation marks 

 2    omitted)), and WEC Carolina Energy Sols. LLC v. Miller, 687 F.3d 199, 206 (4th Cir. 

 3    2012), cert. dismissed, 133 S. Ct. 831 (2013)).   

 4           The majority opinion, apparently without irony, concludes that giving 

 5    effect to the plain language of the statute would somehow “place us in the 

 6    position of [the] legislature.”  Maj. Op. at 35.  But where, as here, the statute’s 

 7    language is plain and unambiguous, the “sole function of the courts is to enforce 

 8    it according to its terms.”  United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241 

 9    (1989); accord United States v. DiCristina, 726 F.3d 92, 96 (2d Cir. 2013), cert. denied, 

10    134 S. Ct. 1281 (2014).  It may well be that the CFAA sweeps broadly.  But such is 

11    a matter for policy debate, see United States v. Rodgers, 466 U.S. 475, 483 (1984) 

12    (“Resolution of the pros and cons of whether a statute should sweep broadly or 

13    narrowly is for Congress.”), and the Congress is free to amend the statute if it 

14    chooses, see Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 576 (1982) (“The 

15    remedy for any dissatisfaction with the results in particular cases lies with 




                                                  ‐29‐ 
                                                       UNITED STATES V. VALLE 
            
 1    Congress and not with this Court.  Congress may amend the statute; we may 

 2    not.”).5  “Any other conclusion, while purporting to be an exercise in judicial 

 3    restraint, would trench upon the legislative powers vested in Congress by Art. I, 

 4    § 1, of the Constitution.”  Dep’t of Housing & Urban Dev. v. Rucker, 535 U.S. 125, 

 5    134–35 (2002) (internal quotation marks omitted); cf. Dennis v. United States, 341 

 6    U.S. 494, 526 (1951) (Frankfurter, J., concurring) (“[W]e must scrupulously 

 7    observe the narrow limits of judicial authority even though self‐restraint is alone 

 8    set over us.  Above all we must remember that this Court’s power of judicial 

 9    review is not an exercise of the powers of a super‐Legislature.”). 

10               The majority invokes the rule of lenity in support of its view.  See Maj. Op. 

11    at 35–38.  The doctrine is a “rule of last resort.”  Oppedisano v. Holder, 769 F.3d 


                                                    
      5 See also Principal Deputy Assistant Attorney General David Bitkower Delivers Keynote Address at 
      George Washington Law Review Symposium entitled “Hacking into the Computer Fraud and Abuse 
      Act,” U.S. Dep’t of Justice (Nov. 6, 2015), http://www.justice.gov/opa/speech/principal‐deputy‐
      assistant‐attorney‐general‐david‐bitkower‐delivers‐keynote‐address (describing proposed 
      amendment to CFAA to clarify definition of “exceeds authorized access”); Cyber Crime: 
      Modernizing our Legal Framework for the Information Age:  Hearing Before the Subcommittee on Crime 
      and Terrorism of the Senate Committee on the Judiciary, 114th Cong. (2015) (statement of David M. 
      Bitkower, Deputy Assistant Attorney General, Department of Justice), available at 
      http://www.judiciary.senate.gov/imo/media/doc/07‐08‐15%20Bitkower%20Testimony.pdf 
      (describing proposed amendments to limit breadth of CFAA). 



                                                                ‐30‐ 
                                     UNITED STATES V. VALLE 
              
 1    147, 153 (2d Cir. 2014) (internal quotation marks omitted), cert. denied, 136 S. Ct. 

 2    211 (2015); see also Reno v. Koray, 515 U.S. 50, 65 (1995) (“The rule of lenity applies 

 3    only if, after seizing everything from which aid can be derived, we can make no 

 4    more than a guess as to what Congress intended.” (internal citations and 

 5    quotation marks omitted)).  It “serves to aid the court in interpreting a criminal 

 6    statute only if there is an ambiguity,” and it cannot be “used to narrow a statute 

 7    that has an unambiguously broad thrust.”  United States v. Litchfield, 986 F.2d 21, 

 8    22 (2d Cir. 1993) (per curiam); see also Abramski v. United States, 134 S. Ct. 2259, 

 9    2272 n.10 (2014) (“The dissent would apply the rule of lenity here because the 

10    statute’s text, taken alone, permits a narrower construction, but we have 

11    repeatedly emphasized that is not the appropriate test.”).   

12          The majority concludes that the “sharp division” among our sister circuits 

13    means that whether the statute proscribes Valle’s conduct cannot be resolved 

14    simply by looking at the text of the statute, requiring us to “turn to the legislative 

15    history and motivating policies for further guidance.”  Maj. Op. at 31.  To the 

16    contrary, however, the Supreme Court has explained that “[a] statute is not 

17    ambiguous for purposes of lenity merely because there is a division of judicial 

                                                ‐31‐ 
                                      UNITED STATES V. VALLE 
             
 1    authority over its proper construction.”  Reno, 515 U.S. at 64–65 (internal 

 2    quotation marks omitted); see also DiCristina, 726 F.3d at 104 (“A statute is not 

 3    ‘“ambiguous” for purposes of lenity merely because it [i]s possible to articulate a 

 4    construction more narrow than that urged by the Government.’” (quoting Moskal 

 5    v. United States, 498 U.S. 103, 108 (1990))).   

 6           Therefore, “[w]here statutory . . . provisions unambiguously cover the 

 7    defendant’s conduct,” as Section 1030(a)(2)(B) clearly proscribes Valle’s conduct 

 8    here, the rule of lenity “does not come into play.”  Litchfield, 986 F.2d at 22; see, 

 9    e.g., DePierre v. United States, 131 S. Ct. 2225, 2237 (2011) (explaining that the rule 

10    of lenity was inapplicable “[b]ecause the statutory text allows us to make far 

11    more than a guess as to what Congress intended” (internal quotation marks 

12    omitted)); Rodgers, 466 U.S. at 484 (concluding that criminal statute was “not 

13    sufficiently ambiguous . . . to permit the rule [of lenity] to be controlling”); see 

14    also Yates v. United States, 135 S. Ct. 1074, 1098–99 (2015) (Kagan, J., dissenting) 

15    (“Lenity offers no proper refuge from [a] straightforward (even though 

16    capacious) construction.”).  For the same reason, I also have no occasion to refer 

17    to the statute’s legislative history.  See United States v. Woods, 134 S. Ct. 557, 567 

                                                 ‐32‐ 
                                                      UNITED STATES V. VALLE 
             
1    n.5 (2013) (Scalia, J.) (“Whether or not legislative history is ever relevant, it need 

2    not be consulted when, as here, the statutory text is unambiguous.”); Puello v. 

3    Bureau of Citizenship & Immigration Servs., 511 F.3d 324, 331 (2d Cir. 2007) 

4    (Katzmann, J.) (“Because we believe the language in the statute is unambiguous, 

5    we need not examine legislative history to divine the statute’s meaning.”). 

6               I emphasize that I take no position on the applicability of Section 

7    1030(a)(2)(B) in other circumstances or the scope or validity of other provisions of 

8    the CFAA, which are not at issue here.6  Because I find that Section 1030(a)(2)(B) 

9    of the CFAA clearly proscribes Valle’s conduct, I would affirm. 




                                                   
     6 The majority apparently rules not on the issue presented on this appeal—whether Valle’s 
     conduct is proscribed by the CFAA—but on the application of this statute to other 
     circumstances not implicated here.  See Maj. Op. at 38 (explaining that, “[w]hatever the apparent 
     merits of imposing criminal liability may seem to be in this case,” the majority is “constru[ing] 
     the statute” for the purposes of “many other situations”).  Because the majority’s ruling might 
     “impact[] many more people than Valle,” it rejects the government’s reasonable proposal that 
     we let concerns about “the risk of criminalizing ordinary behavior” be addressed in due course 
     when raised “by individuals actually affected by the provision at issue.”  Id. at 37 (internal 
     quotation marks omitted).  In my view, the majority’s approach is unwise and improper.  See 
     Costello v. INS, 311 F.2d 343, 348 (2d Cir. 1962) (“[W]e think the exercise of a proper judicial 
     restraint makes it undesirable for us to reach out and now decide more than the circumstances 
     of this case require us to decide.”), rev’d on other grounds, 376 U.S. 120 (1964). 



                                                               ‐33‐ 
                                  UNITED STATES V. VALLE 
            
1                                     CONCLUSION 

2          I would vacate the District Court’s judgment of acquittal in respect of 

3    Count I, affirm the District Court’s judgment of conviction in respect of Count II, 

4    and remand for further proceedings.  Therefore, I respectfully dissent.   




                                             ‐34‐